Case 18-22406-GLT         Filed 10/01/19 Entered 10/01/19 12:58:27 FILED
                      Doc 41                                        Desc Main
                         Document      Page 1 of 46                10/1/19 8:56 am
                                                                   CLERK
                                                                   U.S. BANKRUPTCY
               IN THE UNITED STATES BANKRUPTCY COURT               COURT - WDPA
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In re:                              :   Case No. 18-21842-GLT
                                    :   Chapter 7
STEVEN J. KUBATKA, IV AND           :
MICHELLE L. KUBATKA,                :
                                    :
           Debtors.                 :
                                    :
                                    :
UNITED STATES TRUSTEE,              :
                                    :
           Movant,                  :   Related to Dkt. Nos. 24, 28, 33, 34, 37, 38
                                    :
v.                                  :
                                    :
STEVEN J. KUBATKA, IV AND           :
MICHELLE L. KUBATKA,                :
                                    :
           Respondents.             :
                                    :
In re:                              :   Case No. 18-22233-GLT
                                    :   Chapter 7
TAMALA M. DELVAL,                   :
                                    :
           Debtor.                  :
                                    :
                                    :
UNITED STATES TRUSTEE,              :
                                    :
           Movant,                  :   Related to Dkt. Nos. 17, 19, 25, 26
                                    :
v.                                  :
                                    :
TAMALA M. DELVAL,                   :
                                    :
           Respondent.              :
                                    :   File at:
In re:                              :   Case No. 18-22406-GLT
                                    :   Chapter 7
DAMIEN W. HARMS AND                 :
CASEY M. HARMS,                     :
                                    :
           Debtors.                 :
Case 18-22406-GLT              Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                       Desc Main
                                          Document      Page 2 of 46


                                                            :
                                                            :
UNITED STATES TRUSTEE,                                      :
                                                            :
                   Movant,                                  :     Related to Dkt. Nos. 18, 20, 33, 34, 37, 40
                                                            :
v.                                                          :
                                                            :
DAMIEN W. HARMS AND                                         :
CASEY M. HARMS,                                             :
                                                            :
                   Respondents.                             :
                                                            :



    George M. Conway, Esq.                                      Bryan P. Keenan, Esq.
    Office of the United States Trustee                         Bryan P. Keenan & Associates, P.C.
    Philadelphia, PA                                            Pittsburgh, PA
    Attorney for the United States Trustee                      Attorney for the Kubatkas & the Harmses

    Kenneth M. Steinberg, Esq.
    Steidl & Steinberg
    Pittsburgh, PA
    Attorney for Delval

                                         MEMORANDUM OPINION

                   In three separate chapter 7 cases, the United States Trustee (the “Trustee”) filed

motions to dismiss pursuant to 11 U.S.C. § 707(b)(3) (the “Motions to Dismiss”) seeking dismissal

of each case for abuse premised on the respective debtors’ (collectively, the “Debtors”) alleged

ability to repay creditors.1 Specifically, the Trustee argues that substantial funds are available by

challenging the permissibility of certain expenses—voluntary retirement account contributions,

retirement account loan repayments, tuition payments for an adult child, and student loan

payments—from being considered in the calculation of the Debtors’ available monthly disposable


1
          Unless expressly stated otherwise, all references to “Bankruptcy Code” or to specific sections shall be to the
          Bankruptcy Reform Act of 1978, as amended by the Bankruptcy Abuse Prevention and Consumer Protection
          Act of 2005 (“BAPCPA”), Pub. L. No. 109-8, 119 Stat. 23, 11 U.S.C. § 101, et seq. All references to
          “Bankruptcy Rule” shall be to the Federal Rules of Bankruptcy Procedure.

                                                           2
Case 18-22406-GLT           Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                    Desc Main
                                       Document      Page 3 of 46


income rather than as payments to be made from it. In one case, the Trustee also objects to a

vehicle maintenance expense where the Debtors have also listed a projected new car payment. In

essence, the Trustee asserts that the Debtors are either inappropriately diverting funds from their

general unsecured creditors, or unfairly discriminating among them. For the reasons set forth

below, the Court will deny the Motions to Dismiss in the cases filed by the Kubatkas and Delval,

but will afford the Harmses a brief opportunity to consider conversion before dismissing their case.


I.      BACKGROUND

                In each of these cases, the Trustee moved to dismiss for abuse after the chapter 7

trustee filed a report of no distribution, indicating that there were no assets available for distribution

to creditors. The Motions to Dismiss were heard separately and taken under advisement in the

ordinary course. No party requested an evidentiary hearing, leaving the Court to draw facts from

the bankruptcy schedules and uncontested representations.2 Review of the Motions to Dismiss was

subsequently consolidated in light of the common issues presented. After an initial examination,

the Court ordered additional briefing with respect to the following two questions:

                (1)    Whether Anes v. Dehart (In re Anes), 195 F.3d 177, 181 (3d Cir.
                       1999), was abrogated by the enactment of section 541(b)(7) and
                       1322(f) of the Bankruptcy Code? and

                (2)    What is the impact of sections 541(b)(7) and 1322(f), if any, on an
                       ability to pay analysis performed under section 707(b)(3)? 3

Briefs and rebuttal briefs followed. The matter is now ripe for determination.


                A.       Steven J. and Michelle L. Kubatka, Case No. 18-21842-GLT


2
        The Court takes judicial notice of the docket events in this case as well as the contents of the Debtors’
        schedules. U.S. Trustee v. Stone Fox Capital LLC (In re Stone Fox Capital LLC), 572 B.R. 582, 592 n.3
        (Bankr. W.D. Pa. 2017).
3
        See, e.g., Order, Case No. 18-21842-GLT, Dkt. No. 30.

                                                       3
Case 18-22406-GLT          Doc 41     Filed 10/01/19 Entered 10/01/19 12:58:27                    Desc Main
                                     Document      Page 4 of 46


               Steven J. and Michelle L. Kubatka (the “Kubatkas”) filed a voluntary chapter 7

petition on May 6, 2018. The filing was prompted by Mrs. Kubatka having suffered a complicated

pregnancy that left her unable to work for well over a year.4 On Schedule E/F, they listed

nonpriority unsecured debts totaling $110,164.83, of which $85,516 are nondischargeable student

loan debts and $24,648.83 are general unsecured claims.5

               Mrs. Kubatka returned to work as a nurse eight months prior to the petition date,

while Mr. Kubatka remained home for the past two years to care for their three children, aged 2,

10, and 12.6 The Kubatkas are below-median income debtors and were not required to complete

the Chapter 7 Means Test Calculation (the “Means Test”).7 On Schedule I, they reported gross

monthly income of $8,612.50 which, after monthly payroll deductions including $258.38 for

voluntary retirement contributions, leaves $6,634.42.8 On Schedule J, they listed expenses totaling

$6,734.72. The expenses included a monthly automobile maintenance expense for a 2010 Nissan

Frontier in the amount of $291.66, a “projected car payment” in the amount of $400, and a monthly

student loan expense in the amount of $515.9 Deducting all monthly expenses from their income

yields negative monthly net income in the amount of $100.30.10

               The Trustee filed a motion to dismiss, asserting that the voluntary retirement

contributions, the monthly maintenance expense for the Nissan (to the extent that they also claim

a “projected car payment”), and the monthly student loan payments are inappropriate expenses


4
       Debtor’s Response to the United States Trustee Motions to Dismiss Case Filed Pursuant to 11 U.S.C. [sic]
       by the United States Trustee, Case No. 18-21842-GLT, Dkt. No. 28 at 2.
5
       Schedule E/F: Creditors Who Have Unsecured Claims, Case No. 18-21842-GLT, Dkt. No. 1 at 20-29.
6
       Schedule I: Your Income, Case No. 18-21842-GLT, Dkt. No. 21-1 at 1.
7
       Chapter 7 Statement of Your Current Monthly Income, Case No. 18-21842-GLT, Dkt. No. 1 at 46-47.
8
       Schedule I: Your Income, Case No. 18-21842-GLT, Dkt. No. 21-1 at 2.
9
       Schedule J: Your Expenses, Case No. 18-21842-GLT, Dkt. No. 21-1 at 4.
10
       Id.

                                                     4
Case 18-22406-GLT               Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                       Desc Main
                                           Document      Page 5 of 46


and must be considered disposable income.11 As a result, the Trustee contends the Kubatkas

actually have positive monthly net income in the amount of $964.74.12 Thus, given the total

amount of unsecured debt reported on their schedules, the Trustee concluded that the Kubatkas

could pay $34,730.64 through a thirty-six month chapter 13 plan and provide a 31% dividend to

unsecured creditors.13

                       In their response, the Kubatkas explained that their bankruptcy was filed in good

faith.14


                       B.     Tamala M. Delval, Case No. 18-22233-GLT

                       Tamala M. Delval (“Delval”) filed a voluntary chapter 7 petition on May 31, 2018.

           She did not explain what motivated her filing, and the reason (beyond the existence of

debt) is not apparent from her schedules. On Schedule E/F, she listed nonpriority unsecured debts

totaling $64,650.69, of which $13,963.87 are nondischargeable student loan debts and $50,686.82

are general unsecured claims.15 Delval’s seventeen non-student loan creditors consist largely of

consumer credit accounts she used for living expenses.16

                       Delval is a single mother with a twenty-one year old daughter as her sole

dependent.17 For the last thirty years, she worked as a client services specialist at a life insurance


11
           Motion to Dismiss Case Pursuant to 11 U.S.C. Sec. 707(b)(3) by the United States Trustee, Case No. 18-
           21842-GLT, Dkt. No. 24.
12
           Id. at 4.
13
           Id. The Trustee further calculates that unsecured creditors could receive a 52% dividend though a plan with
           a sixty-month term. Id.
14
           Debtor’s Response to the United States Trustee Motions to Dismiss Case Filed Pursuant to 11 U.S.C. [sic]
           by the United States Trustee, Case No. 18-21842-GLT, Dkt. No. 28.
15
           Schedule E/F: Creditors Who Have Unsecured Claims, Case No. 18-22233-GLT, Dkt. No. 11-1 at 14-21.
16
           Id. To further put this in perspective, three account balances are over $10,000, one exceeds $4,000, and three
           are over $1,000.
17
           Schedule I: Your Income, Case No. 18-22233-GLT, Dkt. No. 14 at 1.

                                                            5
Case 18-22406-GLT           Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27                  Desc Main
                                     Document      Page 6 of 46


company, earning a gross income of $5,908 per month.18 Over the past year, she also worked a

second job as a greeter for an event services company for an additional $340 per month.19

                   Delval completed the Means Test with no presumption of abuse arising.20 On

Schedule I, Delval listed a voluntary contribution to a retirement plan in the amount of $177 and

a retirement account loan repayment in the amount of $696 as monthly payroll deductions.21 After

all other payroll deductions, her monthly income was $3,276.22 On Schedule J, she listed monthly

expenses totaling $3,332, including expenses for books and tuition in the amounts of $75 and $100,

respectively.23 After deducting all monthly expenses from her income, Delval reported negative

monthly net income in the amount of $56.24

                   The Trustee moved to dismiss, objecting to Delval’s voluntary retirement

contributions, retirement account loan repayments, and educational expenses and insisting they all

be counted as disposable income.25 In effect, the Trustee argued that Delval has positive monthly

net income in the amount of $977, which could yield a dividend of over 90% to her unsecured

creditors if paid into a chapter 13 plan over a term of sixty months.

                   In response, Delval recognized these expenses may not be “allowable,” but argued

that in reality these funds are not available to her to repay her creditors. 26 At oral argument, she



18
       Id.
19
       Id. at 2.
20
       Chapter 7 Means Test Calculation, Case No. 18-22233-GLT, Dkt. No. 11-1 at 41-49.
21
       Schedule I: Your Income, Case No. 18-22233-GLT, Dkt. No. 14 at 2.
22
       Id.
23
       Schedule J: Your Expenses, Case No. 18-22233-GLT, Dkt. No. 14 at 7.
24
       Id.
25
       Motion to Dismiss Case Pursuant to 11 U.S.C. Sec. 707(b)(3) by the United States Trustee, Case No. 18-
       22233-GLT, Dkt. No. 17. In the motion, the Trustee also argued that the Delval’s income was subject to
       excessive tax withholding, but this position was abandoned at oral argument.
26
       Debtor’s Response to Trustee’s Motion to Dismiss, Case No. 18-22233-GLT, Dkt. No. 19.

                                                     6
Case 18-22406-GLT            Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27                    Desc Main
                                      Document      Page 7 of 46


explained that she borrowed approximately $24,000 from her retirement account years ago to pay

off higher interest credit card debt and pay $5,800 towards her daughter’s tuition at Robert Morris

University.27


                    C.     Damien W. and Casey M. Harms, Case No. 18-22406-GLT

                    Damien W. and Casey M. Harms (the “Harmses”) filed a voluntary chapter 7

petition on June 14, 2018. On Schedule E/F, they listed nonpriority unsecured debts totaling

$117,679.70, of which $63,663.93 are nondischargeable student loan debts and $54,015.77 are

general unsecured claims.28 They also listed a priority debt for 2017 taxes owed to the Internal

Revenue Service in the amount of $1,326.80.29

                    The present bankruptcy was motivated by Mrs. Harms’ loss of employment in 2017

which resulted in a 36% reduction in the household gross income.30 Initially, the Harmses used

credit cards to make up the difference but eventually they became over extended.31 Mrs. Harms

returned to work as an office manager seven months prior to filing the bankruptcy petition, while

Mr. Harms has been employed as a technology analyst for the last three years.32 Together, they

have a four year old son.33




27
       In light of the chapter 7 trustee’s no asset report, the Court presumes that the payment to Robert Morris
       University was outside the time period in which transfers may be avoided.
28
       Schedule E/F: Creditors Who Have Unsecured Claims, Case No. 18-22406-GLT, Dkt. No. 1 at 20-26.
29
       Id. at 20.
30
       Debtor’s Response to the United States Trustee Motions to Dismiss Case Filed Pursuant to 11 U.S.C. [sic]
       by the United States Trustee, Case No. 18-22406-GLT, Dkt. 20 at 4.
31
       Id.
32
       Schedule I: Your Income, Case No. 18-22406-GLT, Dkt. No. 1 at 29.
33
       Id.

                                                      7
Case 18-22406-GLT          Doc 41     Filed 10/01/19 Entered 10/01/19 12:58:27                    Desc Main
                                     Document      Page 8 of 46


               The Harmses completed the Means Test with no presumption of abuse.34 On

Schedule I, they listed monthly income in the amount of $5,070 after taking various payroll

deductions, including voluntary contributions for retirement plans totaling $210.86.35                     On

Schedule J, the Harmses listed monthly expenses totaling $5,105.12, of which child care was by

far the biggest cost at $1,083.33.36 They also listed $75 for an “IRS repayment plan” and two

student loan payments totaling $515.37 After deducting all monthly expenses from their income,

the Harmses reported negative monthly net income in the amount of $34.52.38

               The Trustee filed a motion to dismiss, targeting the voluntary retirement

contributions, the prepetition tax payments, and the monthly student loan payments.39 If these

items are reclassified as disposable income (as the Trustee urged), the Harmses would have

positive monthly net income in the amount of $766.34. Accordingly, if these funds were devoted

to a chapter 13 plan, the Harmses could pay their unsecured creditors a dividend of approximately

39% over sixty months.

               The Harmses responded generally, asserting that the Trustee is seeking to impose

an alternative means test where the Code does not presume abuse.40


II.    JURISDICTION



34
       Chapter 7 Means Test Calculation, Case No. 18-22406-GLT, Dkt. No. 1 at 46-54.
35
       Schedule I: Your Income, Case No. 18-22406-GLT, Dkt. No. 1 at 30.
36
       Schedule J: Your Expenses, Case No. 18-22406-GLT, Dkt. No. 1 at 32. Notably, the Harmses do not list a
       monthly expense for telephone, cell phone, internet, satellite, and cable services.
37
       Id.
38
       Id.
39
       Motion to Dismiss Case Pursuant to 11 U.S.C. Sec. 707(b)(3) by the United States Trustee, Case No. 18-
       22406-GLT, Dkt. No. 18.
40
       Debtor’s Response to the United States Trustee Motions to Dismiss Case Filed Pursuant to 11 U.S.C. [sic]
       by the United States Trustee, Case No. 18-22406-GLT, Dkt. 20.

                                                      8
Case 18-22406-GLT          Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                    Desc Main
                                      Document      Page 9 of 46


               This Court has authority to exercise jurisdiction over the subject matter and the

parties pursuant to 28 U.S.C. §§ 157(a), 1334, and the Order of Reference entered by the United

States District Court for the Western District of Pennsylvania on October 16, 1984. This is a core

proceeding under 28 U.S.C. § 157(b)(2)(A).


III.   POSITIONS OF THE PARTIES

               A.       The United States Trustee

               The Trustee argues that in each of these cases, the totality of the circumstances of

the Debtors’ financial situations demonstrate abuse under section 707(b)(3)(B). Although he

recites a litany of factors that courts consider in this analysis, the Trustee only focuses on the

reasonable necessity of certain expenses and how that might impact the Debtors’ ability to repay

their respective unsecured creditors.

               To start, the Trustee asserts that the United States Court of Appeals for the Third

Circuit in Anes v. Dehart41 is “the leading case in the Third Circuit addressing the intersection

between retirement accounts and ‘disposable income.’”42 He explains that the Third Circuit held

that voluntary retirement contributions and retirement account loan repayments “should not be

deducted from disposable income under section 1325”43 based upon its determination that those

payments “were not reasonably necessary for the support and maintenance of the debtor.”44

Although Anes was a chapter 13 case, the Trustee contends that the analysis has been extended to




41
       Anes v. Dehart (In re Anes), 195 F.3d 177, 181 (3d Cir. 1999).
42
       See, e.g., Memorandum in Support of Motions to Dismiss Case(s) by the United States Trustee, Case No. 18-
       21842-GLT, Dkt. No. 33 at 2.
43
       See, e.g., Motion to Dismiss, Case No. 18-21842-GLT, Dkt. No. 24 at ¶ 8.
44
       See, e.g., Memorandum in Support of Motions to Dismiss Case(s) by the United States Trustee, Case No. 18-
       21842-GLT, Dkt. No. 33 at 3.

                                                       9
Case 18-22406-GLT            Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27                    Desc Main
                                      Document     Page 10 of 46


chapter 7 cases, with courts such as In re Lenton45 and In re Harshaw46 finding retirement

contributions and mandatory retirement loan repayments are not reasonable and necessary

expenses.

                   The Trustee insists that Anes has not been abrogated and remains good law despite

subsequent amendments to the Bankruptcy Code. Although he concedes that sections 541(b)(7)

and 1322(f) represent “new protections for retirement funds that did not exist under [prior] law,”47

he argues that these provisions apply only to chapter 13 and that “it is absolutely clear that

Congress did not intend it to apply universally throughout the Bankruptcy Code.”48 To the

contrary, the Trustee urges that

                   it would be anomalous and improper to infer a change in the application of
                   what is reasonably necessary support for a debtor in chapter 7 where there
                   is both a clear expression to make it harder for debtors to file chapter 7 and
                   a specific reference to chapter 13 involving sole provisions which address
                   disposable income.

                   Congress’ clear expression was that in chapter 13 proceedings only,
                   repayments of loans and contributions to retirement accounts should not be
                   included in the determination of what chapter 13 debtors need to meet the
                   disposable income test. Congress was not addressing the overall concept of
                   what is reasonably necessary support for debtors in chapter 7. By
                   specifically identifying the chapter which was implicated in what would be
                   excluded from the definition of disposable income (chapter 13), Congress
                   was not overruling the Anes analysis of what is reasonably necessary for
                   debtor’s support. This distinction is sound and reasonable as it highlights
                   the difference between the different chapters.49




45
       In re Lenton, 358 B.R. 651 (Bankr. E.D. Pa. 2006).
46
       U.S. Trustee v. Harshaw (In re Harshaw), 345 B.R. 518 (Bankr. W.D. Pa. 2006).
47
       See, e.g., Memorandum in Support of Motions to Dismiss Case(s) by the United States Trustee, Case No. 18-
       21842-GLT, Dkt. No. 33 at 7.
48
       Id. at 4.
49
       Id. at 7-8 (emphasis added).

                                                     10
Case 18-22406-GLT           Doc 41     Filed 10/01/19 Entered 10/01/19 12:58:27                        Desc Main
                                      Document     Page 11 of 46


Accordingly, he concludes that sections 541(b)(7) and 1322(f) have no impact on the analysis of

a debtor’s ability to pay under the totality of the circumstances pursuant to section 707(b)(3).

                Next, the Trustee asserts that monthly student loan repayments “should not be

considered in determining [a debtor’s] available disposable income.”50 In a subsequent pleading,

however, he shifts his characterization of the issue as focusing on “[w]hether student loan

obligations are reasonably necessary for the support and maintenance of the debtor,” noting that

the “concept of ‘disposable income’ . . . is simply not applicable to chapter 7 proceedings.”51 The

Trustee contends that the crux of the issue is that student loans are not a preferred class of debts

entitled to special treatment. Rather, they are unsecured claims, albeit nondischargeable ones, that

should be paid an equal distribution to other similarly situated unsecured creditors.

                Because the Motion to Dismiss does not specifically say, the Court infers the

Trustee argues that the Harmses’ expense for prepetition tax claims cannot be deducted from the

amount available to be paid to unsecured creditors for essentially the same reason.52

                Although Delval does not have a student loan expense, the Trustee asserts that she

should not be permitted to provide for an adult child’s private education absent special needs or

circumstances. In support, he cites several cases which stand for the proposition that private school

tuition is a “luxury” that is not reasonably necessary for a debtor’s support.53




50
       See, e.g., Motion to Dismiss, Case No. 18-21842-GLT, Dkt. No. 24 at ¶ 9 (emphasis added).
51
       See, e.g., Memorandum in Response to Debtors’ Supplemental Brief by United States Trustee, Case No. 18-
       21842-GLT, Dkt. No. 37 at 1-2.
52
       Neither the Motion to Dismiss nor any of the supplemental briefs filed specifically address this point.
53
       See Educ. Credit Mgmt. Corp. v. Savage (In re Savage), 311 B.R. 835, 841 (B.A.P. 1st Cir. 2004); Watson
       v. Boyajian (In re Watson), 309 B.R. 652, 660 (B.A.P. 1st Cir. 2004), aff'd, 403 F.3d 1 (1st Cir. 2005); In re
       Stout, 336 B.R. 138 (Bankr. N.D. Iowa 2006); In re Savoie, No. 05-13263 DWS, 2005 WL 2476268, at *3
       (Bankr. E.D. Pa. Oct. 6, 2005).

                                                       11
Case 18-22406-GLT           Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27                    Desc Main
                                     Document     Page 12 of 46


                   Finally, the Trustee objects to the Kubatkas’ monthly maintenance expense for the

Nissan to the extent that they also deduct a “projected car payment.” He does not explain his

reasoning, but it appears premised on the idea that a second vehicle’s expenses are not reasonable

and necessary for the Kubatkas’ support.


                   B.     The Debtors54

                   Generally speaking, the Debtors view of this dispute is highly intertwined with the

Means Test, with each contending it is necessary to discern the plain meaning of sections 707(b)(2)

and (b)(3).55 They posit that because initial determinations of bad faith fall within section

707(b)(2), debtors who “pass” the Means Test necessarily establish their statutory eligibility for

chapter 7 relief.56 Although the Debtors concede that bad faith and ability to pay are appropriate

considerations under section 707(b)(3),57 they argue that the totality of the circumstances should

not be applied in a manner that reaches a result inconsistent with the policies of the Means Test.58

Indeed, the Debtors assert that by enacting the Means Test, “Congress set specific guidelines for

who should be determined to pay debts . . . intend[ing] not only to catch abusers, but also to

protect debtors.”59 As such, they reason that “Congress’ decision not to categorically exclude any




54
       For simplicity, the Court will not make distinctions among the respective Debtors’ arguments unless they
       expressly took different positions on an issue, or an issue only applies to one and not the others.
55
       See, e.g., Debtors’ Rebuttal Brief Relating to the UST’s Motion to Dismiss Cases Under 11 USC [sic]
       707(b)(3), Case No. 18-21842-GLT, Dkt. No. 38 at 3.
56
       See, e.g., Debtors’ Supplemental Brief Relating to the UST’s Motion to Dismiss Cases Under 11 USC [sic]
       707(b)(3), Case No. 18-21842-GLT, Dkt. No. 34 at 7.
57
       See, e.g., Debtors’ Rebuttal Brief Relating to the UST’s Motion to Dismiss Cases Under 11 USC [sic]
       707(b)(3), Case No. 18-21842-GLT, Dkt. No. 38 at 3-5, 9.
58
       Id. at 9.
59
       See, e.g., Debtors’ Supplemental Brief Relating to the UST’s Motion to Dismiss Cases Under 11 USC [sic]
       707(b)(3), Case No. 18-21842-GLT, Dkt. No. 34 at 11 (emphasis in original).

                                                     12
Case 18-22406-GLT            Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27                  Desc Main
                                      Document     Page 13 of 46


specific expense . . . from being considered reasonably necessary is probative of its intent” 60 not

to place any prohibitions on how the household income of below median income debtors is used.61

Therefore, the Debtors insist that the Trustee is seeking to impose an “alternative means test other

than that enacted by Congress” in bad faith to further its own policy directives.62

                    In support of their “alternative means test” theory of the Motions to Dismiss, the

Debtors argue that the Trustee seeks dismissal solely based on an alleged ability to pay and without

regard to the totality of the circumstances.63 They contend that even if a debtor’s ability to pay is

the most important factor under section 707(b)(3)(B), it is still not a bright-line test.64 To the

contrary, the Debtors assert that the totality of the circumstances requires consideration of the

unique facts of the case, demanding that the Trustee show more than just a debtor’s ability to pay

to establish abuse.65

                    Although the Debtors agree that the consideration of the totality of the

circumstances has always been part of the section 707(b) analysis and that pre-2005 case law may

remain instructive,66 they deny that Anes is dispositive regarding the retirement account expenses

in this case. The Kubatkas and the Harmses urge that Anes was abrogated by the enactment of

sections 541(b)(7) and 1322(f) which they say, taken together, exclude voluntary retirement

contributions and retirement account loan repayments from the calculation of projected disposable


60
       See, e.g., Id. at 7; Debtors’ Rebuttal Brief Relating to the UST’s Motion to Dismiss Cases Under 11 USC
       [sic] 707(b)(3), Case No. 18-21842-GLT, Dkt. No. 38 at 9.
61
       See, e.g., Debtors’ Supplemental Brief Relating to the UST’s Motion to Dismiss Cases Under 11 USC [sic]
       707(b)(3), Case No. 18-21842-GLT, Dkt. No. 34 at 6.
62
       Id. at 11.
63
       See, e.g., Debtors’ Rebuttal Brief Relating to the UST’s Motion to Dismiss Cases Under 11 USC [sic]
       707(b)(3), Case No. 18-21842-GLT, Dkt. No. 38 at 8.
64
       Id.
65
       Id.
66
       Id. at 3-4.

                                                    13
Case 18-22406-GLT            Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27                  Desc Main
                                      Document     Page 14 of 46


income in chapter 13.67 In contrast, Delval suggests that Anes “might still stand,” but recognizes

that “it shows its age” when one considers that the disparate treatment advanced by the Trustee

would yield “theoretical” disposable income in chapter 7, with no real income to render a chapter

13 feasible.68

                    Turning to student loan payments, the Kubatkas and the Harmses characterize the

Trustee’s argument that such funds must be considered disposable income for purposes of section

707(b)(3)(B) as “specious.”69 They emphasize that Congress has afforded student loan creditors

preferred treatment by making student loans nondischargeable unless a debtor overcomes the high

burden of demonstrating that repayment would impose an undue hardship.70 Noting that the

national student loan debt has tripled in the past decade, the Kubatkas and the Harmses assert that

the Trustee’s position would only fuel the present “crisis.”71 Moreover, they argue that because

they were already required to exclude student loan payments from the Means Test calculation,

counting them as disposable income under section 707(b)(3)(B) would be inconsistent with the

result obtained under section 707(b)(2).72

                    For her part, Delval asserts that the amount of money she is paying towards her

child’s college education is minimal and not significant under the totality of the circumstances. 73




67
       See, e.g., Debtors’ Supplemental Brief Relating to the UST’s Motion to Dismiss Cases Under 11 USC [sic]
       707(b)(3), Case No. 18-21842-GLT, Dkt. No. 34 at 3-6.
68
       Debtor’s Response to United States Trustee’s Memorandum in Support of Motions to Dismiss, Case No. 18-
       22233-GLT, Dkt. No. 26 at 2-3.
69
       See, e.g., Debtors’ Supplemental Brief Relating to the UST’s Motion to Dismiss Cases Under 11 USC [sic]
       707(b)(3), Case No. 18-21842-GLT, Dkt. No. 34 at 9.
70
       Id. at 8.
71
       Id. at 8, 11.
72
       Id. at 12.
73
       Debtor’s Response to Trustee’s Motion to Dismiss, Case No. 18-22233-GLT, Dkt. No. 19 at ¶¶ 10-12.

                                                    14
Case 18-22406-GLT          Doc 41     Filed 10/01/19 Entered 10/01/19 12:58:27                    Desc Main
                                     Document     Page 15 of 46


               To the extent the Trustee challenges the Harmses’ characterization of their IRS

repayment plan as an expense, they simply respond that it is priority debt.74

               Finally, at oral argument, the Kubatkas defended the need for both a vehicle

maintenance payment and a projected car payment, stating that they presently only have one

vehicle for a family of five and will soon need another given that Mrs. Kubatka will be returning

to work as a traveling nurse.


IV.    DISCUSSION

               From the outset, it is apparent that the parties do not fully understand the issues

presented by the Motions to Dismiss. Despite substantial briefing, their arguments have been fluid,

difficult to parse, and often conflate distinct concepts. All of this necessarily required the Court

to take a much more detailed approach to ensure that going forward both the United States Trustee

and all debtors’ counsel comprehend the standards applicable to section 707(b)(3)(B).


               A.       Standards for Dismissal under Section 707(b)

               Section 707(b)(1) of the Bankruptcy Code permits the Court to, after notice and a

hearing, dismiss a chapter 7 case filed by an individual debtor whose debts are primarily consumer

debts, or, with the debtor’s consent, convert such a case to one under either chapter 11 or 13, if

granting chapter 7 relief would be an “abuse.”75 “Abuse” is not defined by the statute. As a result,

courts have developed various approaches to help guide the determination of when a chapter 7

filing is abusive. Notably, section 707(b) was extensively amended as part of the Bankruptcy




74
       Debtor’s Response to the United States Trustee Motions to Dismiss Case Filed Pursuant to 11 U.S.C. [sic]
       by the United States Trustee, Case No. 18-22406-GLT, Dkt. 20 at 4.
75
       11 U.S.C. § 707(b)(1). There is no dispute in this case that the Debtors’ respective debts are primarily
       “consumer debts” as that term is defined in 11 U.S.C. § 101(8).

                                                     15
Case 18-22406-GLT           Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                          Desc Main
                                       Document     Page 16 of 46


Abuse Prevention and Consumer Protection Act of 2005 (“BAPCPA”), introducing new statutory

benchmarks and displacing some of the older judicially-created concepts. Although the specific

provision relevant to the matters before the Court, section 707(b)(3), was among the new standards

added by BAPCPA, the present dispute in many ways centers on the continued vitality of pre-

BAPCPA concepts, requiring a discussion of the evolution of section 707(b).

                Pre-BAPCPA, section 707(b)(1) provided in relevant part:

                After notice and a hearing, the court, on its own motion or on a motion by
                the United Satets trustee, but not at the request or suggestion of any party in
                interest, may dismiss a case filed by an individual debtor under this chapter
                whose debts are primarily consumer debts if it finds that the granting of
                relief would be a substantial abuse of the provisions of this chapter. There
                shall be a presumption in favor of granting the relief requested by the debtor.
                . . .76

While courts struggled with the undefined nature of “abuse,” there was at least universal

acceptance that a debtor’s ability to repay creditors was a factor.77 Historically, the relative weight

afforded to a debtor’s ability to repay creditors in the overall analysis varied, with three approaches

emerging from the circuit courts.78 The United States Courts of Appeal for the Eighth and Ninth

Circuits adopted a “per se” approach by which the debtor’s ability to repay debts alone was

evidence of abuse and justified dismissal.79 In contrast, the United States Court of Appeals for the

Fourth Circuit, noting the express statutory presumption “in favor of granting the relief requested




76
       11 U.S.C. § 707(b) (1998).
77
       See U.S. Trustee v. Harshaw (In re Harshaw), 345 B.R. 518, 522 (Bankr. W.D. Pa. 2006) (“Largely on the
       basis of such legislative history, courts have uniformly held that a debtor’s ability to repay his debts or, more
       aptly, to fund a Chapter 13 plan is, at a minimum, a factor or circumstance that is indicative of whether
       “substantial abuse” would result from a discharge.”).
78
       See In re Sivaram, 564 B.R. 270, 273 (Bankr. W.D. Pa. 2017); In re Cribbs, 387 B.R. 324, 333-34 (Bankr.
       S.D. Ga. 2008).
79
       In re Walton, 866 F.2d 981, 985 (8th Cir. 1989); Zolg v. Kelly (In re Kelly), 841 F.2d 908, 914 (9th Cir.
       1988).

                                                         16
Case 18-22406-GLT           Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                          Desc Main
                                       Document     Page 17 of 46


by the debtor,”80 devised a “totality of the circumstances” test requiring something more than just

an ability to pay.81 Embracing the middle ground, the United States Courts of Appeal for the First

and Sixth Circuits articulated a so-called “hybrid”82 approach whereby ability to pay is the primary,

but not necessarily conclusive, factor thereby permitting the debtor to demonstrate mitigating

circumstances.83

                In addition to the general consensus that an ability to repay creditors was a factor

in determining substantial abuse, courts also agreed that an ability to pay assessment required a

review of the debtor’s budget for unreasonable and excessive expenses.84 Some viewed it as




80
       11 U.S.C. § 707(b) (1998).
81
       Green v. Staples (In re Green), 934 F.2d 568, 572 (4th Cir. 1991) (the totality of the circumstances requires
       consideration of “(1) Whether the bankruptcy petition was filed because of sudden illness, calamity,
       disability, or unemployment; (2) Whether the debtor incurred cash advances and made consumer purchases
       far in excess of his ability to repay; (3) Whether the debtor's proposed family budget is excessive or
       unreasonable; (4) Whether the debtor’s schedules and statement of current income and expenses reasonably
       and accurately reflect the true financial condition; and (5) Whether the petition was filed in good faith.”)
82
       See In re Sivaram, 564 B.R. at 273; In re Cribbs, 387 B.R. at 334.
83
       First USA v. Lamanna (In re Lamanna), 153 F.3d 1, 5 (1st Cir. 1998) (“We hold that a bankruptcy court may,
       but is not required to, find ‘substantial abuse’ if the debtor has an ability to repay, in light of all of the
       circumstances.”); In re Krohn, 886 F.2d 123, 126–27 (6th Cir. 1989) (“Among the factors to be considered
       in deciding whether a debtor is needy is his ability to repay his debts out of future earnings. That factor alone
       may be sufficient to warrant dismissal. For example, a court would not be justified in concluding that a debtor
       is needy and worthy of discharge, where his disposable income permits liquidation of his consumer debts
       with relative ease. Other factors relevant to need include whether the debtor enjoys a stable source of future
       income, whether he is eligible for adjustment of his debts through Chapter 13 of the Bankruptcy Code,
       whether there are state remedies with the potential to ease his financial predicament, the degree of relief
       obtainable through private negotiations, and whether his expenses can be reduced significantly without
       depriving him of adequate food, clothing, shelter and other necessities.”).
84
       See In re Harshaw, 345 B.R. at 524 (“the Court rejects as nonsensical, if not downright outrageous, the
       Debtors’ position that the Court cannot, when conducting a § 707(b) substantial abuse analysis, consider, for
       purposes of assessing future ability to repay debts, those savings that the Debtors have realized from their
       own post-petition reductions in monthly expenditures . . .”); U.S. Trustee v. Wiedner (In re Wiedner), 344
       B.R. 321, 326 (Bankr. M.D. Pa. 2005) (“I will initiate my review of ‘reasonable and necessary’ expenses by
       comparing the debtor’s actual expenses with the national criteria found in the Internal Revenue Service,
       Collection Financial Standards for Food, Clothing and other items, as well as the housing and utility
       allowance for the county and state applicable and the allowable living expense for transportation”); In re
       Watkins, 216 B.R. 394, 396 (Bankr. W.D. Tex. 1997) (“The Debtors’ proposed family budget is unreasonable
       and excessive for the following reasons . . .”); U.S. Trustee v. Duncan (In re Duncan), 201 B.R. 889, 895
       (Bankr. W.D. Pa. 1996) (considering “whether [the debtor’s] expenses can be reduced significantly without
       depriving him of adequate food, clothing, shelter and other necessities”).

                                                         17
Case 18-22406-GLT          Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                       Desc Main
                                      Document     Page 18 of 46


simply an inherent component of determining whether the chapter 7 filing would constitute a

substantial abuse as the diversion of income towards luxuries would be unfair to creditors.85 Others

expressly considered the ability to pay in the context of a hypothetical chapter 13,86 where section

1325(b)(2) defined “disposable income” for plan purposes as “income which is received by the

debtor and which is not reasonably necessary to be expended . . . for the maintenance and support

of the debtor or a dependent of the debtor . . .”87 Thus, regardless of whether the “disposable

income” considerations were intentionally incorporated into a section 707(b) analysis, courts

routinely discounted expenses that were not “reasonably necessary” for the debtor’s maintenance

and support.88 Usually, what was reasonable and necessary was a highly factual question that,

depending on the debtor’s circumstances, could result in the court reducing or eliminating an

expenditure and counting the difference towards the funds available for repayment.89 Some

expenses, however, were considered categorically unreasonable.90




85
       See In re Harshaw, 345 B.R. at 524; In re Wiedner, 344 B.R. at 326; U.S. Trustee v. Georgiu (In re Georgiu),
       344 B.R. 47, 49 (Bankr. M.D. Pa. 2005); In re Beharry, 264 B.R. 398, 403 (Bankr. W.D. Pa. 2001).
86
       See, e.g., Stuart v. Koch (In re Koch), 109 F.3d 1285, 1288 (8th Cir. 1997); but see In re Wiedner, 344 B.R.
       at 326 (“I find little rationale why eligibility for Chapter 13 relief should play any greater of a role than
       eligibility for Chapter 11”).
87
       11 U.S.C. § 1325(b)(2)(A) (1998) (emphasis added).
88
       See In re Georgiu, 344 B.R. at 49 (“The key issue is whether the Debtor has an income stream that exceeded
       his reasonable and necessary expenses.”); In re Hoffman, 413 B.R. 191, 197 (Bankr. M.D. Pa. 2008) (housing
       expense of $2,338.00 was excessive where the only justification for keeping a property in which the debtor
       had no equity was pride); In re Beharry, 264 B.R. at 403 (expenses reflected on Schedule J were unreasonably
       high).
89
       See, e.g., In re Harshaw, 345 B.R. at 525 (for purposes of a section 707(b) analysis, debtors are legally
       compelled to reduce excessive and unreasonable monthly expenditures); In re Wiedner, 344 B.R. at 327
       (reduction of debtor’s actual expenses to the national criteria found in the Internal Revenue Service,
       Collection Financial Standards for Food, Clothing and other items); In re Duncan, 201 B.R. at 896 (debtor’s
       proposal to set aside over $5,000 of the household’s net income for payment of mortgage debt and utilities
       was unreasonable and warranted reduction).
90
       See, e.g., In re Anes, 195 F.3d at 180–81 (“Voluntary contributions to retirement plans, however, are not
       reasonably necessary for a debtor's maintenance or support and must be made from disposable income.”).

                                                       18
Case 18-22406-GLT           Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                       Desc Main
                                       Document     Page 19 of 46


                In 2005, Congress enacted BAPCPA with an aim towards preventing chapter 7

relief from being “‘used as a first resort, rather than a last resort,’”91 and to “‘ensure that debtors

repay creditors the maximum they can afford.’”92 The amendment sought to address these

concerns in several ways. First, the standard for dismissal was expressly reduced from “substantial

abuse” to simply “abuse,” and the presumption in favor of granting relief was deleted.93 Second,

under the new subsection 707(b)(2), some chapter 7 cases are deemed presumptively abusive based

on an objective mathematical formula for debtors whose monthly income exceeds the state median

for their family size.94 Under the so-called “Means Test,” a debtor’s monthly disposable income

is determined by deducting from current monthly income only those monthly expenses set forth in

section 707(b)(2)(A)(ii), some of which are fixed amounts based on national standards and not the

debtor’s actual expenses.95 Other actual expenses may not be deducted at all.96 If a debtor’s




91
       Morse v. Rudler (In re Rudler), 576 F.3d 37, 40 (1st Cir. 2009) (quoting H.R. Rep. No. 109–31(I), at 4 (2005),
       reprinted in 2005 U.S.C.C.A.N. 88, 90).
92
       Id. (quoting H.R.Rep. No. 109–31(I), at 1, reprinted in 2005 U.S.C.C.A.N. at 89).
93
       Cf. 11 U.S.C. § 707(b) (1998) with 11 U.S.C. § 707(b)(1). See, e.g., In re Boule, 415 B.R. 1, 5 (Bankr. D.
       Mass. 2009) (concluding that the omission of the word “substantial” was intended to convey a less stringent
       standard); In re Crink, 402 B.R. 159, 177 (Bankr. M.D.N.C. 2009) (“The standard for granting a motion to
       dismiss pursuant to Section 707(b)(3) is no longer ‘substantial abuse,’ but rather just ‘abuse,’ a lower
       standard.”); In re Richie, 353 B.R. 569, 574 (Bankr. E.D. Wis. 2006) (“Gone is the word ‘substantial’—now,
       a court may dismiss simply for abuse.”).
94
       11 U.S.C. § 707(b)(2), (7).
95
       11 U.S.C. § 707(b)(2)(A)(ii).
96
       See, e.g., In re Montalto, 537 B.R. 147 (Bankr. E.D.N.Y. 2015) (debtor could not deduct high speed internet
       service costs given that the expense was necessary for a non-dependent’s job); In re Hammock, 436 B.R.
       343, 351 (Bankr. E.D.N.C. 2010) (student loan repayments are precluded from reasonably necessary
       expenses under the IRS standards); In re Brace, 430 B.R. 513 (Bankr. N.D. Ill. 2010) (debtor was not entitled
       to deduct a monthly loan payment to his employee retirement plan as an “involuntary deduction” from
       income); In re Cleaver, 426 B.R. 390 (Bankr. D.N.M. 2010) (debtor could not deduct costs of basic telephone
       service as expense for telecommunications services means test form); In re Tauter, 402 B.R. 903 (Bankr.
       M.D. Fla. 2009) (debtor could not reduce his disposable income by amounts of his monthly contributions to
       retirement account and payments on loan taken from retirement account in performing means test
       calculation).

                                                       19
Case 18-22406-GLT          Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                       Desc Main
                                      Document     Page 20 of 46


monthly disposable income falls above a certain range,97 a presumption of abuse arises which may

only be rebutted by demonstrating special circumstances.98

                Finally, for cases in which no presumption of abuse arises or where the presumption

has been successfully rebutted, the new subsection 707(b)(3) nonetheless requires the Court to

consider: (A) “whether the debtor filed the petition in bad faith;”99 or (B) whether “the totality of

the circumstances . . . of the debtor’s financial situation demonstrates abuse.”100 Use of the

disjunctive “or” in this subsection indicates that the totality of the circumstances may signal

“abuse” even where the chapter 7 petition was not filed in bad faith.101 The explicit textual

connection between the “totality of the circumstances” and “the debtor’s financial situation” in

section 707(b)(3)(B) implies an analysis that “clearly encompasses a debtor’s ability to pay”

creditors.102 For this reason, it is universally accepted that section 707(b)(3) incorporates pre-

BAPCPA concepts and that pre-BAPCPA case law remains instructive for determining abuse.103

Moreover, in light of the structural amendments to section 707(b), as well as the Congressional

intent behind them, the Court concludes that the “hybrid” approach, as described by the First and

Sixth Circuits, was effectively codified by BAPCPA in section 707(b)(3).104


97
       11 U.S.C. § 707(b)(2)(A)(i).
98
       11 U.S.C. § 707(b)(2)(B).
99
       11 U.S.C. § 707(b)(3)(A).
100
       11 U.S.C. § 707(b)(3)(B).
101
       See In re Perelman, 419 B.R. 168, 177 (Bankr. E.D.N.Y. 2009) (“Section 707(b)(3) bifurcates ‘bad faith’ and
       ‘totality of circumstances’ as grounds for dismissal by listing them in separate subparagraphs phrased in the
       disjunctive.”).
102
       See In re Lenton, 358 B.R. 651, 663 (Bankr. E.D. Pa. 2006)
103
       See Ng v. Farmer (In re Ng), 477 B.R. 118, 126 (B.A.P. 9th Cir. 2012); In re Weaver, 570 B.R. 596, 602
       (Bankr. M.D. Tenn. 2017); In re Sivaram, 564 B.R. at 273; In re Roppo, 442 B.R. 888, 892 (Bankr. N.D. Ill.
       2010); In re Boule, 415 B.R. at 5; In re Demesones, 406 B.R. 711, 714 (Bankr. E.D. Va. 2008); In re Reese,
       402 B.R. 43, 51 (Bankr. M.D. Fla. 2008); In re Cribbs, 387 B.R. at 333.
104
       The “per se” approach of the Eighth and Ninth Circuits is incompatible with the amended statutory directive
       to consider the “totality of the circumstances,” though it may have been effectively codified as part of the
       Means Test. Similarly, the Fourth Circuit’s formulation of the “totality of the circumstances” test is based

                                                       20
Case 18-22406-GLT           Doc 41     Filed 10/01/19 Entered 10/01/19 12:58:27                        Desc Main
                                      Document     Page 21 of 46


                Of course, all this raises the question of what it means for a debtor to have “ability

to pay.” Not surprisingly, courts generally agree that under the totality of the circumstances, an

ability to pay means something more than simply having monthly disposable income. It instead

suggests the ability to generate a return to creditors that is “meaningful” or “significant.”105 In

concept, the doctrine is easily applied at its extremes—a potential 100% dividend to unsecured

creditors through a 36-month chapter 13 plan is an abuse, while the inability to generate a dividend

of any kind is clearly not.106 Beyond that, opinions vary greatly.107 In an attempt to define the low

end of the spectrum, some courts have considered the 25% repayment threshold in section

707(b)(2)(A)(i)(I) a helpful tool for determining abuse given that it represents an amount Congress

thought to be presumptively abusive for purposes of the Means Test. 108 There is also recognition

of the fact that the amount of unsecured debt and the potential dividend are inversely proportional,

suggesting a strictly mathematical formula is likely inappropriate.109 Ultimately, the Court finds

that the totality of the circumstances eschews bright-line concepts and that all factors, including




       on a presumption in favor of the debtor that was intentionally removed from the statute, and otherwise appears
       inconsistent with bad faith expressly not being a requirement for dismissal under section 707(b)(3)(B). In
       comparison, the “hybrid” approach considers the totality of the circumstances, as the statute now expressly
       requires, but also places an emphasis on the ability repay creditors that is consonant with the amendment to
       section 707(b) overall. In any event, the Third Circuit has never addressed the meaning of “abuse” in this
       context, leaving the Court free to choose the appropriate standard.
105
       See In re Lenton, 358 B.R. at 665; In re Pennington, 348 B.R. 647, 652 (Bankr. D. Del. 2006); In re Harshaw,
       345 B.R. at 524; In re Wiedner, 344 B.R. at 327.
106
       See, e.g., U.S. Trustee for W. Dist. of Virginia v. Harrelson, 323 B.R. 176 (W.D. Va. 2005); In re Shores,
       No. 1:09-BK-08905MDF, 2010 WL 5125328, at *7 (Bankr. M.D. Pa. Dec. 9, 2010); In re Lipford, 397 B.R.
       320, 328 (Bankr. M.D.N.C. 2008); In re Zuccarell, 373 B.R. 508 (Bankr. N.D. Ohio 2007).
107
       See In re Attanasio, 218 B.R. 180, 184 n.6 (Bankr. N.D. Ala. 1998) (collecting cases).
108
       See In re Burbol, No. 1:09-BK-08317MDF, 2011 WL 890684, at *3 (Bankr. M.D. Pa. Mar. 9, 2011); In re
       James, 414 B.R. 901, 915 (Bankr. S.D. Ga. 2008); In re Mestemaker, 359 B.R. 849, 857 (Bankr. N.D. Ohio
       2007); In re Pennington, 348 B.R. at 652; but see In re Pittman, 506 B.R. 496 (Bankr. S.D. Ohio 2014)
       (dismissing case for abuse where debtor could have paid 24% dividend to creditors); In re Stimmel, 440 B.R.
       782, 785 (Bankr. N.D. Ohio 2010) (dismissing case for abuse where debtor could have paid 22% dividend to
       creditors).
109
       In re Boule, 415 B.R. at 7–8; In re Allen, 411 B.R. 913, 922 (Bankr. S.D. Ga. 2009).

                                                       21
Case 18-22406-GLT           Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                          Desc Main
                                       Document     Page 22 of 46


the potential dividend and the aggregate amount of debt that could be paid, must be weighed

against the unique facts of each case.110

                As previously suggested, the ability to pay is generally considered within the

context of a hypothetical chapter 13 case.111 Chapter 13 is a comparatively stable and predictable

environment for a debtor to make payments over time, making it an ideal testbed for this

analysis.112 It affords debtors breathing room, which may be critical to permit ongoing payments,

and forces creditors to wait and, at least potentially, accept less than full payment. Outside of

bankruptcy, a debtor’s ability to repay obligations over time is largely dependent on the creditors’

willingness both to accept such an arrangement and refrain from exercising remedies under

applicable law. Without the prospect of full repayment, creditors are more likely to race to the

courthouse in the hopes of improving their position vis-à-vis other creditors. In addition, debtors

retain the unbridled discretion to pay creditors in differing amounts and frequency. Thus, not only

are there practical impediments to assessing the ability to pay outside bankruptcy, it promotes an


110
       While the 25% repayment threshold contained within section 707(b)(2)(A)(i)(I) has some initial appeal as an
       objective yardstick, the Court must be careful not to interpret Congress’ intent out of context. It may be
       reasonable to conclude that Congress would view a chapter 7 filing as presumptively abusive where the
       debtor could provide general unsecured creditors a dividend of over 25% in a hypothetical chapter 13 case,
       but the totality of the circumstances would still provide the debtor an opportunity to rebut that presumption.
       That is true even under the Means Test. Moreover, it does not necessary follow that Congress would view a
       dividend of less than 25% as presumptively not abusive.
111
       See In re Wright, 276 B.R. 399, 407 (Bankr. W.D. Pa. 2002) (under the totality of the circumstances, the
       debtors’ expenses were not sufficiently excessive to warrant dismissal, particularly where the difference
       would not provide a meaningful distribution in chapter 13); see also In re Hoke, 447 B.R. 835, 837 (Bankr.
       N.D. Ohio 2011) (“A debtor’s ability to pay is assessed generally by looking to the amount of disposable
       income the debtor has available, and whether that income could feasibly finance a Chapter 13 plan of
       reorganization.”); In re Phillips, 417 B.R. 30, 43 (Bankr. S.D. Ohio 2009) (applying a hypothetical Chapter
       13 analysis); In re Tucker, 389 B.R. 535, 538 (Bankr. N.D. Ohio 2008) (“As a component of a debtor’s ability
       to pay, courts generally consider whether there would be sufficient income in excess of reasonably necessary
       expenses to fund a Chapter 13 plan.”); In re Felske, 385 B.R. 649, 654 (Bankr. N.D. Ohio 2008) (“A
       frequently utilized measure, when determining whether a debtor has the ability to repay their debts, is to
       ascertain whether, under a hypothetical Chapter 13 repayment plan, the debtor could repay a meaningful
       percentage of his or her unsecured debts.”).
112
       In theory, the Court agrees that chapter 11 could be an appropriate yardstick for some cases, see In re
       Wiedner, 344 B.R. at 326, but is probably not a viable alternative in most in light of the greater filing fee and
       the requirement to pay quarterly fees to the United States Trustee.

                                                         22
Case 18-22406-GLT           Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                          Desc Main
                                       Document     Page 23 of 46


inequality of distribution among similarly-situated creditors that is antithetical to the Code. None

of this is to say that the Court should never consider a debtor’s ability to pay outside bankruptcy,

but merely that chapter 13 is best-suited for the analysis in most cases.113

                In sum, the Court finds that dismissal for abuse under section 707(b)(3)(B) is

warranted, but not required, where the debtor has an ability to repay creditors whose debts would

otherwise be discharged without payment under chapter 7. The Trustee has the burden of

establishing by a preponderance of the evidence that granting chapter 7 relief would be an abuse.114

As a practical matter, the Trustee must, at a minimum, show that the debtor has income that could

be used to fund a hypothetical chapter 13 plan. To be clear, abuse is not presumed by such a

showing, but, if true, will be the primary factor driving the Court’s consideration of the totality of

the circumstances. Once the Trustee has carried this burden, it falls to the debtor to demonstrate

facts refuting the specter of abuse and justifying chapter 7 relief.115




113
       In fact, it is difficult to imagine circumstances – devoid of bad faith – where a debtor’s ability to pay outside
       of bankruptcy would signal abuse warranting dismissal, but an analysis under chapter 13 would not.
114
       DeAngelis v. Hoffman (In re Hoffman), 413 B.R. 191, 194 (Bankr. M.D. Pa. 2008); In re Lenton, 358 B.R.
       at 664-65.
115
       Id.

                                                         23
Case 18-22406-GLT          Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                       Desc Main
                                      Document     Page 24 of 46


                B.       Standards Applicable to Certain Expenses under Section 707(b)(3)(B)

                In seeking dismissal for abuse based on the Debtors’ ability to pay, the Trustee has

primarily taken a categorical approach to objecting to certain expenses to establish the existence

of disposable income. This requires the Court to examine the nature of each challenged expense

and determine the appropriate standard to be applied. Only then will the expense have context for

the Court’s ultimate assessment of the totality of the circumstances.

                Before delving into such an inquiry, however, the Court must first dispose of the

Debtors’ assertion that this approach imposes an “alternative means test” contrary to the Code.

The Debtors concede, as they must, that section 707(b)(3)(B) expressly mandates consideration of

the “totality of the circumstances . . . of the debtor’s financial situation.”116                     They even

acknowledge that pre-BAPCPA case law remains instructive for this purpose. Nevertheless, there

is a disconnect for them, which appears premised on two misapprehensions about the essence of

the analysis.

                First, the Debtors perceive the per se “disallowance” of expenses to be at odds with

considering the totality of the circumstances. The Court recognizes the Motions to Dismiss are

susceptible to this interpretation, but that is not a conceptually accurate description of the matters

before the Court. Under this procedural posture, the Court is not “disallowing” anything, but is

instead evaluating the Debtors’ expenses for what is reasonably necessary for their maintenance

and support.117 While context (the totality of the circumstances) will often inform what is

reasonable and necessary, it is not difficult to envision types of expenses that would never be



116
       11 U.S.C. § 707(b)(3)(B).
117
       Admittedly, many Courts have utilized the word “disallow” to mean that an expense will not be “allowed”
       to be deducted from the Court’s calculation of disposable income. Clearly, the procedural posture only allows
       for a binary ruling with respect to dismissal and does not empower the Court to actually edit a debtor’s
       monthly budget.

                                                       24
Case 18-22406-GLT           Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                         Desc Main
                                       Document     Page 25 of 46


reasonable or necessary for a debtor.              In any event, if the Court finds that an expense is

unreasonable or unnecessary, either contextually or categorically, the Court must still consider

whether the availability of those funds under the totality of the circumstances renders the chapter

7 case an abuse. Put simply, review of the expense is only the first part of the inquiry.

                Second, the Debtors appear to suggest the appropriateness of their expenses has

already been addressed through the Means Test.118 But this misunderstands the interplay between

sections 707(b)(2) and 707(b)(3).119 The Means Test employs a mechanical formula using

standardized expenses to filter out presumptively abusive filers, while the totality of the

circumstances test is best understood as a second, more factually-intensive filter to ensure a lack

of abuse.120 In sum, they are substantially different analyses that focus on different things.121




118
       The Court notes that the Kubatkas, as below-median income debtors, were not required to complete the
       second half of the Means Test to determine their monthly disposable income.
119
       See In re Perelman, 419 B.R. 168, 176 (Bankr. E.D.N.Y. 2009) (“the Debtor argues that he has already
       ‘litigated’ his ability to pay under the guise of the Means–Test and prevailed by passing the test, thereby
       debunking any presumption of abuse. . . . the Debtor points to nothing in the legislative history giving a clear
       indication of Congressional intent to make § 707(b)(2) the exclusive domain to determine ability to pay. On
       the contrary, the plain language of § 707(b)(3), read in conjunction with § 707(b)(1) and (2), is clear, and
       compels a conclusion that a court is mandated to consider a debtor's actual debt-paying ability where a
       presumption of abuse does not arise under the Means–Test. Indeed, so far as we are aware, every court that
       has considered the issue has determined that where an above-median debtor passes the Means–Test, a
       debtor’s ability to pay still plays a critical role when applying the totality of circumstances test under §
       707(b)(3).”).
120
       See In re Smith, 585 B.R. 168, 175 (Bankr. W.D. Okla. 2018) (“Unlike the mechanical formula provided by
       the Means Test, § 707(b)(3) allows the court to make a broad, flexible review encompassing any factors that
       are relevant to the debtor's financial condition, including post-petition events that affect a debtor’s
       finances.”).
121
       See Kulakowski v. Walton (In re Kulakowski), 735 F.3d 1296, 1300 (11th Cir. 2013) (“Indeed, we have
       concluded that the totality of the circumstances test and the means test are not completely co-extensive.”);
       Witcher v. Early (In re Witcher), 702 F.3d 619, 623 (11th Cir. 2012) (“The absence of an explicit preclusion
       regarding the ability to pay under § 707(b)(3)(B) in the face of Congress’s awareness of judicial inclusion of
       the same factor under prior law indicates that Congress did not intend to preclude such consideration.”).

                                                        25
Case 18-22406-GLT             Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27            Desc Main
                                       Document     Page 26 of 46


                         1.       Voluntary Retirement Account Contributions & Loan
                                  Repayments

                Given that the Trustee argues that Anes v. Dehart is dispositive with respect to the

voluntary retirement account contributions and retirement account loan repayments, it is the

natural starting point. Anes involved two separate chapter 13 debtors who had taken out loans

from their respective retirement systems and were required to pay them back.122 In both cases, the

bankruptcy court sustained the chapter 13 trustee’s objection to the proposed plan based on the

idea that the retirement loan repayments made outside the plan meant that the debtors were not

devoting all their projected disposable income to the plan as required by section 1325(b)(1)(B).123

On appeal, the Third Circuit agreed, reasoning:

                The Court of Appeals for the Sixth Circuit has held that repayment of
                amounts withdrawn from retirement accounts is not reasonably necessary
                for a debtor’s maintenance or support, requiring that payments be made, if
                at all, only after satisfaction of all unsecured debts. We agree. If the Debtors
                do not make the proposed payments, the retirement systems will deduct the
                balance owed from their retirement accounts. The payments, even if
                classified as debt payments, therefore, will increase their retirement benefits
                rather than repay the retirement systems or ensure the viability of either
                pension system. In effect, the payments are contributions to the Debtors’
                retirement accounts. Voluntary contributions to retirement plans, however,
                are not reasonably necessary for a debtor’s maintenance or support and
                must be made from disposable income. As one bankruptcy court explained
                in refusing to confirm a plan that proposed to make mortgage payments on
                non-residential property rather than satisfy unsecured creditors, “[a]lthough
                investments may be financially prudent, they certainly are not necessary
                expenses for the support of the debtors or their dependents. Investments of
                this nature are therefore made with disposable income; disposable income
                is not what is left after they are made.” Debtors’ proposed payments,
                regardless of their financial prudence, must be understood as being made
                out of “disposable income” under the terms of their proposed plans.124




122
       In re Anes, 195 F.3d at 179.
123
       Id. at 179-80.
124
       Id. at 180–81 (citations omitted) (emphasis added).

                                                      26
Case 18-22406-GLT           Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                         Desc Main
                                       Document     Page 27 of 46


Although Anes was a chapter 13 case, lower courts subsequently held that the Third Circuit’s

conclusion that voluntary retirement account contributions and loan repayments “were not

reasonably necessary . . . and must be made from disposable income”125 applied with equal force

to “substantial abuse” determinations in chapter 7 cases.126

                In 2005, BAPCPA added new provisions relating to retirement account

contributions and loan repayments.            First, section 1322(f) provides that “[a] plan may not

materially alter the terms of a loan [from a qualified retirement plan] and any amounts required to

repay such loan shall not constitute ‘disposable income’ under section 1325.”127 Next, section

541(b)(7) excludes from property of the estate any amount “withheld by an employer from the

wages of employees for payment as contributions” to all qualified retirement accounts or “received

by an employer from employees for payment as contributions” to a qualified retirement account.128

Notably, these subsections are followed by oddly-worded hanging paragraphs that further provide

“except that such amount under this subparagraph shall not constitute disposable income as

defined in section 1325(b)(2).”129 Without question, this language is awkward and curiously


125
       Id.
126
       See In re Harshaw, 345 B.R. at 527 (“voluntary retirement plan contributions are not reasonably necessary
       for a debtor’s maintenance or support, that is that such contributions constitute disposable income that must
       be used by a debtor to repay his or her creditors.”). To be clear, although the In re Harshaw decision is dated
       June 27, 2006, the case was commenced in 2004 and is therefore pre-BAPCPA.
127
       11 U.S.C. § 1322(f) (emphasis added); see also 11 U.S.C. § 362(b)(19) (describing the type of loan applicable
       to section 1322(f)).
128
       11 U.S.C. § 541(b)(7)(A), (B). For purposes of this section, a qualified retirement account is:
                (I)      an employee benefit plan that is subject to title I of the Employee Retirement
                         Income Security Act of 1974 or under an employee benefit plan which is a
                         governmental plan under section 414(d) of the Internal Revenue Code of 1986;
                (II)     a deferred compensation plan under section 457 of the Internal Revenue Code of
                         1986; or
                (III)    a tax-deferred annuity under section 403(b) of the Internal Revenue Code of 1986;
       Id.
129
       Id. (emphasis added).

                                                        27
Case 18-22406-GLT          Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                      Desc Main
                                      Document     Page 28 of 46


placed given that section 541 defines property of the estate and not disposable income in chapter

13.

               Unfortunately, as is often the case with the BAPCPA amendments, this awkward

language has yielded differences of opinion regarding the proper interpretation of section

541(b)(7). To date, three distinct analytical approaches have emerged. The vast majority of courts

follow the Johnson130 approach, interpreting section 541(b)(7) as unequivocally removing any

qualifying amount that is either “withheld by” or “received by” a debtor’s employer from the

projected disposable income calculation under section 1325(b)(2).131 The so-called Prigge132

view, which has been adopted by the United States Court of Appeals for the Sixth Circuit and the

United States Bankruptcy Appellate Panel for the Ninth Circuit, takes the opposite position and

holds that post-petition retirement account contributions are always considered disposable

income.133 Finally, a third methodology occupying the middle ground between Johnson and

Prigge holds that post-petition retirement account contributions are excluded from disposable

income only to the extent to which contributions were already being made on the petition date.134


130
       Baxter v. Johnson (In re Johnson), 346 B.R. 256 (Bankr. S.D. Ga. 2006).
131
       See Miner v. Johns, 589 B.R. 51 (W.D. La. 2018); In re Garza, 575 B.R. 736 (Bankr. S.D. Tex. 2017); In re
       Cantu, 553 B.R. 565 (Bankr. E.D. Va. 2016), aff’d on other grounds sub nom. Gorman v. Cantu, 713 F.
       App’x 200 (4th Cir. 2017); In re Vanlandingham, 516 B.R. 628 (Bankr. D. Kan. 2014); In re Drapeau, 485
       B.R. 29 (Bankr. D. Mass 2013); In re Paliev, 2012 WL 3564031 (Bankr. E.D. Va. Aug. 17, 2012); In re Egan,
       458 B.R. 836 (Bankr. E.D. Pa. 2011); In re Roth, No. 10–13287, 2010 WL 2485951, at *2 (Bankr. D.N.J.
       Jun. 14, 2010); In re Gibson, No. 09–01196–JDP, 2009 WL 2868445, *2 (Bankr. D. Idaho Aug. 31, 2009);
       In re Padilla, No. 07–07495 ESL, 2009 WL 2898837, *2 (Bankr. D.P.R. June 23, 2009); In re Mati, 390 B.R.
       11 (Bankr. D. Mass. 2008); In re Garrett, No. 07–3997–3F3, 2008 WL 6049236, *1 (Bankr. M.D. Fla. Jan.
       18, 2008); In re Shelton, 370 B.R. 861 (Bankr. N.D. Ga. 2007); In re Oltjen, No. 07-60534-RCM, 2007 WL
       2329695, at *3 (Bankr. W.D. Tex. Aug. 13, 2007); In re Nowlin, 366 B.R. 670 (Bankr. S.D. Tex. 2007), aff'd
       on other grounds, 576 F.3d 258 (5th Cir. 2009); In re Devilliers, 358 B.R. 849 (Bankr. E.D. La. 2007); In re
       Njuguna, 357 B.R. 689 (Bankr. D.N.H. 2006).
132
       In re Prigge, 441 B.R. 667 (Bankr. D. Mont. 2010).
133
       See Seafort v. Burden (In re Seafort), 669 F.3d 662 (6th Cir. 2012); Parks v. Drummond (In re Parks), 475
       B.R. 703 (B.A.P. 9th Cir. 2012); In re McCullers, 451 B.R. 498 (Bankr. N.D. Cal. 2011).
134
       See Burden v. Seafort (In re Seafort), 437 B.R. 204 (B.A.P. 6th Cir. 2010), aff’d on other grounds 669 F.3d
       662 (6th Cir. 2012); In re Read, 515 B.R. 586 (Bankr. E.D. Wis. 2014); In re Jensen, 496 B.R. 615 (Bankr.
       D. Utah 2013); In re Bruce, 484 B.R. 387 (Bankr. W.D. Wash. 2012). This has been referred to as the Seafort

                                                      28
Case 18-22406-GLT           Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                    Desc Main
                                       Document     Page 29 of 46


                The minority views diverge from Johnson’s plain meaning approach based on

several considerations. For example, the Sixth Circuit started with the assumption that “that

Congress’s placement of 401(k) loan repayments within Chapter 13 itself and placement of the

exclusion for voluntary retirement contributions elsewhere was deliberate.”135 This, the Sixth

Circuit reasoned, supported an inference that “Congress did not intend to treat voluntary 401(k)

contributions like 401(k) loan repayments, because it did not similarly exclude them from

‘disposable income’ within Chapter 13 itself.”136 Nevertheless, the Sixth Circuit recognized that

the plain text of section 541(b)(7) “must provide some sort of protection for voluntary retirement

contributions in Chapter 13 cases.”137 Finding the placement of the “exclusion . . . outside the

confines of Chapter 13” significant, its analysis turned to the interplay between sections 541(a)(1)

and (b).138 Adopting the construction advanced by In re McCullers,139 the Sixth Circuit imported

the temporal component of section 541(a)(1)—“as of the commencement of the case”—into

section 541(b), “suggest[ing] that section 541(b)(7) excludes from property of the estate only

property that would otherwise be included in the estate under section 541(a)” at a fixed point.140

In other words, “the function of § 541(b)(7) was merely to clarify that pre-petition retirement

contributions do not constitute property of the estate or post-petition disposable income.”141 From




       or Seafort Majority approach after the bankruptcy appellate panel’s majority decision, but since the Sixth
       Circuit adopted the Prigge view on further appeal, use of such a moniker at this point would be needlessly
       confusing.
135
       In re Seafort, 669 F.3d at 672 (emphasis in original).
136
       Id.
137
       Id. (emphasis in original).
138
       Id. at 666.
139
       In re McCullers, 451 B.R. at 503-04.
140
       Id. at 672.
141
       Id. at 673.

                                                        29
Case 18-22406-GLT           Doc 41     Filed 10/01/19 Entered 10/01/19 12:58:27                        Desc Main
                                      Document     Page 30 of 46


this perspective, postpetition retirement contributions are neither addressed by section 541(b)(7)

nor section 1306, and thus are afforded no protection.142

                Courts following the Johnson approach conclude that the minority views

misconstrue section 541 by incorrectly reading the phrase “as of the commencement of the case”

as relating to section 541(b).143 These courts infer that Congress intentionally omitted from section

541(b) any reference to the petition date.144             Moreover, they emphasize that section 1306

incorporates section 541 in its entirety into the definition of property of the estate in chapter 13

cases and not just section 541(a).145 As a result, they find no textual basis in either sections 541

or 1306 to suggest that the exclusions provided under section 541(b) would not be applicable

postpetition.146 To the contrary, those courts posit that such an interpretation would be “both at

odds with the plain meaning of § 1306 and the prospective nature of chapter 13 estates.”147 Thus,

the juxtaposition between the express treatment of retirement loan repayments in section 1322(f)

and the absence of a similar chapter 13 provision addressing voluntary retirement contributions is

insignificant because a chapter 13 provision would be merely duplicative of section 541(b)(7).148

                Ultimately, the Court finds the Johnson approach employed by the majority of

courts far more persuasive than the alternatives. The Court agrees that the minority views apply a

flawed reading of section 541 by placing a temporal restriction on section 541(b) where none

exists. Ironically, by doing so they ascribe too much significance to the absence of a chapter 13



142
       Id. at 666-67.
143
       See, e.g., In re Garza, 575 B.R. at 747; In re Drapeau, 485 B.R. at 36; In re Egan, 458 B.R. 845.
144
       See, e.g., In re Garza, 575 B.R. at 748; In re Vanlandingham, 516 B.R. at 635; In re Egan, 458 B.R. at 848.
145
       See, e.g., In re Garza, 575 B.R. at 749; In re Drapeau, 485 B.R. at 36; In re Egan, 458 B.R. at 845.
146
       See, e.g., In re Garza, 575 B.R. at 748-49; In re Egan, 458 B.R. at 846
147
       In re Egan, 458 B.R. at 845; see In re Vanlandingham, 516 B.R. at 635.
148
       See, e.g., In re Garza, 575 B.R. at 748-49; In re Drapeau, 485 B.R. at 36.

                                                       30
Case 18-22406-GLT          Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                       Desc Main
                                      Document     Page 31 of 46


provision devoted to retirement account contributions where one is unnecessary. Notwithstanding

the peculiarities in drafting and placement of this provision, this Court perceives no ambiguity in

the directive that contributions to qualified retirement plans “shall not constitute disposable

income.” Thus, the Court concludes that taken together, the effect of sections 541(b)(7) and

1322(f) is to exclude both voluntary retirement account contributions and loan repayments from

“disposable income” in chapter 13 cases.

                There can be little doubt that the enactment of sections 541(b)(7) and 1322(f) now

preclude the same outcome reached in Anes. Nevertheless, courts have been reluctant to conclude

that Anes was abrogated by BAPCPA, noting that Congress did not provide that these payments

are reasonably necessary for the maintenance and support of a debtor, but merely excluded them

from disposable income under section 1325.149 Ultimately, whether Anes was abrogated or

whether its rationale is simply no longer applicable to chapter 13 cases is perhaps a distinction

without a difference.

                Assuming Anes was not abrogated, and its holding regarding the reasonable

necessity of voluntary retirement account contributions and loan repayments stands in chapter 7

cases (something that is far from clear), the remaining issue is whether sections 541(b)(7) and

1322(f) impact the outcome of an ability to pay analysis under section 707(b)(3)(B). Without

question, these provisions only apply in chapter 13 cases. That said, an ability to pay analysis

under section 707(b)(3)(B) is generally considered within the context of a hypothetical chapter 13


149
       See In re Roth, 2010 WL 2485951, at *2 (“the holding in In re Anes has not been abrogated by 11 U.S.C §
       1322(f) because the amendment does not provide that 401(k) loan repayments are reasonably necessary for
       the maintenance and support of the debtor”); In re Lenton, 358 B.R. at 659 (“I reject Debtor's assertion that
       the holding in Anes has been abrogated by post-BAPCPA § 1322(f). That section does not make any finding
       that 401(k) loan payments are reasonably necessary, but rather simply represents a Congressional choice to
       exclude them from the definition of disposable income under § 1325. To the extent that Debtor asks me to
       examine pre-BAPCPA law for guidance in determining whether retirement contributions are a necessary
       expense, I am clearly bound by Anes.”).

                                                       31
Case 18-22406-GLT           Doc 41       Filed 10/01/19 Entered 10/01/19 12:58:27                        Desc Main
                                        Document     Page 32 of 46


case.150 Therefore, a strict application of Anes would yield the anomalous result that the Debtors’

retirement funds are counted as disposable income in disqualifying them from chapter 7, but

excluded from disposable income in chapter 13.

                The Trustee asserts that this outcome is simply a function of the difference between

chapters 7 and 13, a position that the Court finds frustratingly myopic. Although he cites a string

of post-BAPCPA cases that considered retirement funds as part of an ability to pay analysis under

a section 707(b)(3)(B), the Court finds that upon a closer review these cases are less persuasive

than the Trustee would suggest. Most do not discuss sections 541(b)(7) or 1322(f) despite

expressly evaluating the debtor’s ability to pay in a hypothetical chapter 13.151 The remaining

three only provide limited support. In re Felske,152 In re Pandl,153 and In re Lenton154 all stand for

the proposition that it is appropriate to consider retirement account loan repayments as disposable

income notwithstanding section 1322(f) to the extent that the loan will be paid off and the funds

will become available during a hypothetical chapter 13 plan term.155


150
       See n. 111, supra.
151
       See In re Hilmes, 438 B.R. 897, 906 (N.D. Tex. 2010); In re Ng, No. 10-02001, 2011 WL 5925527, at *4
       (Bankr. D. Haw. Nov. 28, 2011), aff'd, 477 B.R. 118 (B.A.P. 9th Cir. 2012); In re Hoke, 447 B.R. 835, 838
       (Bankr. N.D. Ohio 2011); In re Jacob, 447 B.R. 535, 546 (Bankr. N.D. Ohio 2010); In re McClellan, 428
       B.R. 737, 743 (Bankr. N.D. Ohio 2009); In re Speith, 427 B.R. 621, 625 (Bankr. N.D. Ohio 2009); In re
       Gonzalez, 378 B.R. 168, 173 (Bankr. N.D. Ohio 2007); see also In re Kaminski, 387 B.R. 190, 195 (Bankr.
       N.D. Ohio 2008) (“Rather, utilizing the ‘disposable income’ requirement for Chapter 13 plan confirmation
       as a guidepost—the term of which looks to the reasonable necessity of a debtor’s expenditures—the Court
       may make downward adjustments in a debtor's expenses where necessary.”).
152
       In re Felske, 385 B.R. 649 (Bankr. N.D. Ohio 2008).
153
       In re Pandl, 407 B.R. 299 (Bankr. S.D. Ohio 2009).
154
       In re Lenton, 358 B.R. at 664.
155
       See In re Pandl, 407 B.R. at 302 (“§ 1322(f) is limited in its applicability to a debtor who has filed a Chapter
       13 case, and including a debtor’s 401(k) loan repayment in the context of determining abuse under §
       707(b)(3) is appropriate, especially since 401(k) loan repayments are finite in length.”); In re Felske, 385
       B.R. at 659 (“The evidence presented to the Court shows that Mrs. Felske is scheduled to complete paying
       her 401(k) loan in approximately two years, after which time those funds would be available to fund a Chapter
       13 plan.”); In re Lenton, 358 B.R. at 664 (“[P]ayroll deductions for his Monthly Loan Payment and voluntary
       401(k) contributions are untouchable in the context of a Chapter 13 plan. . . . The Second Loan will be paid
       off in August, 2009, providing an additional $364 per month for 17 months.”).

                                                        32
Case 18-22406-GLT          Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                    Desc Main
                                      Document     Page 33 of 46


                The Court’s own research reveals that those courts who have considered the impact

of sections 541(b)(7) and 1322(f) on section 707(b)(3)(B) conclude that “[w]hen the basis for an

attack on an individual’s status as a Chapter 7 debtor is the ability to pay unsecured creditors in a

hypothetical Chapter 13 case, it only makes sense that the analysis involve a realistic estimation

of what the debtor would be required to pay in such a case under current law.”156 In that sense,

the Court has no trouble conceding that it is appropriate to recognize the temporal distinction

between chapters 7 and 13, and consider the prospective availability of funds if retirement loan

obligations naturally terminate. What the Court cannot do is ignore the absurdity of finding a

chapter 7 filing abusive solely based on the legal fiction that retirement funds are available when

they are not actually required to be paid to creditors in chapter 13. Therefore, contrary to the

Trustee’s assertions, the Court concludes that it must not consider the Debtors’ voluntary

retirement account contributions or retirement account loan repayments as disposable income

when assessing their ability to pay under section 707(b)(3)(B) to the extent that those funds will

not actually be available in chapter 13.

                As a final word about retirement contributions in chapter 13, the Court observes

that even under the Johnson approach, a debtor’s ability to deduct these amounts from disposable

income is not without its limits. Generally, all debtors are required to proceed in good faith.157 In

chapter 13 specifically, the plan must be proposed in good faith.158 Typically, bad faith cannot be




156
       In re Phillips, 417 B.R. 30, 42 (Bankr. S.D. Ohio 2009); see In re Horn, No. 15-90240-BHL-7, 2016 WL
       423781, at *4 (Bankr. S.D. Ind. Jan. 4, 2016); In re Salerno, 408 B.R. 554, 558 (Bankr. D. Conn. 2009); In
       re Latone, No. 4:08BK03311-EWH, 2008 WL 5049460, at *3 (Bankr. D. Ariz. Oct. 23, 2008); see also In re
       Lenton, 358 B.R. 664 (excluding from disposable income 401(k) contributions and loan repayments that
       would be “untouchable” in a Chapter 13 plan).
157
       See, e.g., 11 U.S.C. §§ 707, 1225(a)(3), 1325(a)(3).
158
       11 U.S.C. § 1325(a)(3).

                                                       33
Case 18-22406-GLT             Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27                          Desc Main
                                       Document     Page 34 of 46


inferred from conduct that is permitted by the Code,159 but a debtor’s retirement account

contributions are a factor that may be considered under section 1325(a)(3).160 A good faith

determination is “case-specific” and will likely rest on whether the contributions are within the

legal limits for the employee benefit plan, and whether the “debtor has made contributions in

similar amounts over an extended period of time.”161 Obviously, if the deduction of a debtor’s

retirement account contributions evidence bad faith and would prevent confirmation of a chapter

13 plan, the same deduction would evidence bad faith in chapter 7, warranting dismissal under

section 707(b)(3). Here, however, the Trustee has not alleged bad faith.


                         2.        Student Loans

                The primary thrust of the Trustee’s objection to the Debtors’ expenses for student

loan repayments is that they are not expenses at all, but debts.162 As a debt, a student loan

obligation is simply a general unsecured claim, albeit a presumptively nondischargeable one. The




159
       See NMSBPCSLDHB, L.P. v. Integrated Telecom Express, Inc. (In re Integrated Telecom Express, Inc.),
       384 F.3d 108, 127 (3d Cir. 2004).
160
       See Miner v. Johns, 589 B.R.at 62 (a good faith “inquiry requires the Bankruptcy Court to evaluate a proposed
       plan in its entirety, which would include a debtor’s retirement contributions as set forth within the plan.”); In
       re Drapeau, 485 B.R. at 38 (“In sum, the Court holds that § 541(b)(7) excludes postpetition voluntary
       contributions to the retirement plans and annuities specified therein from the scope of disposable income
       under § 1325(b)(2), so long as made in good faith.”); In re Egan, 458 B.R. at 850–51 (the court may consider
       facts involving retirement contributions in determining a debtor’s good faith under section 1325(a)(3)); In re
       Mati, 390 B.R. at 17 (retirement contributions are a factor to be considered under the totality of the
       circumstances to assess whether the plan was proposed in good faith); In re Gibson, 2009 WL 2868445, at
       *3 (although a debtor may take advantage of what the law provides, “a debtor may not completely shelter
       available resources in a retirement plan at the expense of his creditors.”); In re Shelton, 370 B.R.at 867
       (“BAPCPA expressly limited the application of § 541(b)(7) to one particular paragraph, § 1325(b)(2),” so “it
       does not necessarily follow that Congress intended to handicap the courts' good faith inquiries or
       unintentionally create a proverbial ‘loophole.’”); In re Jones, 2008 WL 4447041, at *4 (“the fact the Debtors
       are contributing to a retirement plan can be considered in analyzing their good faith in proposing their plan.”);
       In re Johnson, 346 B.R. at 263 (finding no bad faith so long as a debtor’s retirement contributions are within
       the legal limits of the employee benefit plan).
161
       See In re Drapeau, 485 B.R. at 38–39.
162
       Notably, the fact that student loan obligations are debts is precisely why they are not permitted to be deducted
       as expenses on the Means Test. See 11 U.S.C. § 707(b)(2)(A)(ii)(I).

                                                         34
Case 18-22406-GLT             Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                          Desc Main
                                         Document     Page 35 of 46


core principles underlying the Bankruptcy Code require that it be provided similar treatment to

similarly situated claims.163 As a result, courts have regularly held that a debtor may not provide

more preferential treatment to student loan obligations than is afforded general unsecured

claims.164 This rationale has been applied in the context of section 707(b)(3)(B) to conclude that

student loans are not reasonably necessary expenses and that the funds devoted to their repayment

must be considered as part of the debtor’s ability to pay.165 Frankly, the Debtors’ policy arguments

offer little in response to the weight of authority.

                 Nevertheless, the case law recognizes the prohibition against a debtor favoring their

student loan debts is not absolute.166 Indeed, courts have recognized that it may be appropriate to

not count a debtor’s monthly student loan payments as disposable income where: (1) “there existed

a large student-loan obligation which, given its nondischargeable character, would continue to

increase in principal during the duration of a Chapter 13 plan;” and (2) the distribution to debtor’s

other unsecured creditors under a hypothetical chapter 13 plan would be minimal.167 In the Court’s




163
        See In re Combustion Eng’g, Inc., 391 F.3d 190, 239 (3d Cir. 2004), as amended (Feb. 23, 2005); Kimmelman
        v. The Port Authority of NY and NJ (In re Kiwi Int’l Air Lines, Inc.), 344 F.3d 311, 316 (3d Cir. 2003).
164
        See, e.g., Groves v. LaBarge (In re Groves), 39 F.3d 212, 216 (8th Cir. 1994) (“[W]e disagree with the
        proposition that a Chapter 13 debtor’s interest in a ‘fresh start’ justifies separately classifying student loans
        for the sole purpose of preferentially repaying those accelerated debts to the prejudice of other unsecured
        claims . . . the nondischargeability of student loan claims, by itself, does not justify substantial discrimination
        against other, dischargeable unsecured claims in a Chapter 13 plan.”); Bentley v. Boyajian (In re Bentley),
        266 B.R. 229 (B.A.P. 1st Cir. 2001) (chapter 13 plan discriminated unfairly by proposing to pay debtors’
        nondischargeable student loan obligations in full but to pay all other nonpriority unsecured claims a dividend
        of approximately three percent).
165
        See McGowan v. McDermott, 445 B.R. 821, 826 (N.D. Ohio 2011); In re Stackhouse, 582 B.R. 445, 451–
        52 (Bankr. S.D. Ohio 2018); In re Rooney, 436 B.R. 454, 459 (Bankr. N.D. Ohio 2010); In re Jordan, 428
        B.R. 430, 435 (Bankr. N.D. Ohio 2010); In re MacNamara, No. 1:08-BK-03895MDF, 2009 WL 1606985, at
        *5 (Bankr. M.D. Pa. June 5, 2009); In re Kaminski, 387 B.R. at 197; see also In re Thompson, 457 B.R. 872,
        883–84 (Bankr. M.D. Fla. 2011) (monthly expenses cannot include any payments for debts); In re Dowleyne,
        400 B.R. 840, 847 (Bankr. M.D. Fla. 2008) (same).
166
        In re Jordan, 428 B.R. at 436.
167
        Id.; see In re Brenneman, 397 B.R. 866, 874 (Bankr. N.D. Ohio 2008); In re Thurston, No. 07-35092, 2008
        WL 3414138, at *6 (Bankr. N.D. Ohio Aug. 8, 2008).

                                                           35
Case 18-22406-GLT             Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27                       Desc Main
                                       Document     Page 36 of 46


view, this is not so much an exception to the rule, but merely an evaluation of the totality of the

circumstances and an acknowledgment that a debtor’s ability to pay should be material if the case

is to be dismissed for abuse.

                Accordingly, the Court agrees with the Trustee and finds that categorically monthly

student loan payments must be considered disposable income in an ability to pay analysis under

section 707(b)(3)(B).


                         3.       Prepetition Taxes

                Much like the challenge to the Debtors’ monthly student loan payments, the Court

presumes the Trustee’s issue with the Harmses listing an IRS payment plan as an expense is that

it prioritizes payment to one creditor over others. Without question, similarly situated claims are

entitled to similar treatment.168 Legally, however, the IRS holds a priority tax claim under section

507(a)(8) and is the only priority claim listed on Schedule E/F.169 Therefore, there can be no

categorical objection to its treatment because it is in a class of its own.

                That said, staying true to the Court’s observation that it should consider the

prospective availability of funds if a retirement loan obligation naturally terminates,170 the Court

should similarly consider under the totality of the circumstances the prospective availability of

funds upon the completion of the IRS payment plan.


                         4.       Educational Expenses for Adult Child




168
       In re Combustion Eng’g, Inc., 391 F.3d at 239; In re Kiwi Int’l Air Lines, Inc., 344 F.3d at 316.
169
       See Schedule E/F: Creditors Who Have Unsecured Claims, Case No. 18-22406-GLT, Dkt. No. 1 at 20.
170
       See Part IV.B.1, supra.

                                                       36
Case 18-22406-GLT             Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27                   Desc Main
                                       Document     Page 37 of 46


                It is universally accepted that “[s]upport for adult children or contributions to their

college education are generally not reasonable expenses in the context of section 707(b)(3)(B).”171

The rationale is simple and obvious: “educational expenses for adult children are discretionary and

are not expenses that should be foisted upon a debtor’s pre-petition creditors.”172 Notably, Delval

does not disagree, but instead argues that under the totality of the circumstances the expense is

minimal.


                         5.       Second Vehicle Expense

                The Trustee has taken the position that the Kubatkas’ monthly maintenance expense

for their existing vehicle is not reasonably necessary because they are also deducting from their

disposable income a “projected car payment” for a second vehicle they intend to acquire. As stated

above, he does not elaborate why that is the case. As such, for the sake of completeness, the Court

simply notes that there is no case law to support the proposition that a second car expense is

necessarily unreasonable.


                C.       The Totality of the Circumstances

                Having defined the standards applied to the expenses at issue, the Court must now

consider the totality of the circumstances—that is, weigh “every aspect” of the case—to determine

whether the filing of any of the present chapter 7 cases constitute an abuse.173 In this context, the

Court construes “abuse” to mean an improper use of the bankruptcy system to take unfair


171
       In re Schumacher, 495 B.R. 735, 741 (Bankr. W.D. Tex. 2013); see In re Hodge, No. 12-35236, 2014 WL
       1419852, at *5 (Bankr. N.D. Ohio Apr. 11, 2014); In re Linville, 446 B.R. 522, 530 (Bankr. D.N.M. 2011);
       In re Patterson, 392 B.R. 497, 506 (Bankr. S.D. Fla. 2008); U.S. Trustee v. Harrelson, 323 B.R. 176, 179
       (Bankr. W.D. Va. 2005); In re Shaw, 311 B.R. 180, 184 (Bankr. M.D.N.C. 2003); In re Miller, 302 B.R. 495,
       502 (Bankr. M.D. Pa. 2003); In re Staub, 256 B.R. 567, 571 (Bankr. M.D. Pa. 2000); In re Stallman, 198
       B.R. 491 (Bankr.W.D. Mich. 1996); In re Goodson, 130 B.R. 897 (Bankr. N.D. Okla. 1991).
172
       In re Staub, 256 B.R. at 571.
173
       See In re Truax, 446 B.R. 638, 642 (Bankr. S.D. Ga. 2010).

                                                     37
Case 18-22406-GLT          Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                       Desc Main
                                      Document     Page 38 of 46


advantage of one’s creditors.174 Although the totality of the circumstances is inherently incapable

of being reduced to an exhaustive list, factors traditionally considered by courts include:

                (1)   Whether the bankruptcy petition was filed because of sudden illness,
                      calamity, disability, or unemployment;

                (2)   Whether the debtor incurred cash advances and made consumer
                      purchases far in excess of their ability to repay;

                (3)   Whether the debtor’s family budget is excessive or unreasonable;

                (4)   Whether the debtor’s expenses can be reduced significantly without
                      deprivation of adequate food, clothing, shelter, and other necessities;

                (5)   Whether the debtor’s schedules and statement of current income and
                      expenses reasonably and accurately reflect the true financial
                      condition;

                (6)   Whether the debtor enjoys a stable source of future income;

                (7)   Whether the debtor has the ability to repay debts out of future
                      earnings;

                (8)   Whether an attempt to repay debts would be easy, difficult, or wholly
                      unfeasible;

                (9)   Whether the debtor is eligible for chapter 13;

                (10) Whether there are state remedies with the potential to ease the
                     financial predicament and the degree of relief obtainable through
                     private negotiations; and

                (11) Whether the petition was filed in good faith.175




174
       See In re Green, 934 F.2d at 570; In re Crink, 402 B.R. at 165 (“Abuse of the Bankruptcy Code occurs under
       Section 707(b) when a debtor attempts to use the provisions of the Code to get a ‘head start’ rather than a
       ‘fresh start.’”); In re James, 345 B.R. 664, 667 (Bankr. N.D. Iowa 2006) (“I consider an abuse to be a misuse
       of the bankruptcy provisions, to use them wrongly or improperly.”).
175
       See In re Green, 934 F.2d at 572; In re Krohn, 886 F.2d at 126–27.

                                                       38
Case 18-22406-GLT             Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27           Desc Main
                                       Document     Page 39 of 46


Moreover, if an ability to pay analysis requires the “diversion” of funds from the monthly payment

of student loans, the court must consider whether and to what degree the student loan obligation is

likely to increase in principal during the duration of a chapter 13 plan.176

                The Court stresses that the totality of the circumstances requires a holistic approach,

not “a mathematical application of a checklist.”177 It also bears repeating that while an ability to

pay is a “primary” consideration under the totality of the circumstances, it is not necessarily

conclusive. Indeed, the question is not whether the debtor can pay, but whether the debtor’s ability

to pay renders the chapter 7 filing an abuse. Thus, context is key.


                         1.       The Kubatkas

                In this case, the Trustee alleged an ability to pay, challenging the Kubatkas’

voluntary retirement contributions, monthly maintenance expense for the Nissan, and monthly

student loan payments. For the reasons stated above, the Court finds that the voluntary retirement

contributions will not be considered disposable income for purposes of section 707(b)(3)(B),178

but their monthly student loan payments are debt payments that should be made from disposable

income.179 This leaves only the monthly maintenance expense for the Nissan.

                As the Court has repeatedly noted, the Trustee has not articulated any justification

for why he believes the Kubatkas cannot have both a maintenance expense for a car they presently

own and a “projected car payment” for a vehicle they need to acquire. Nevertheless, the Kubatkas

have represented that both expenses are reasonable and necessary because they currently have only

one vehicle for a family of five, and a second one will be needed for Mrs. Kubatka to return to


176
       See In re Jordan, 428 B.R. at 436.
177
       In re Truax, 446 B.R. at 642.
178
       See Part IV.B.1, supra.
179
       See Part IV.B.2, supra.

                                                  39
Case 18-22406-GLT          Doc 41     Filed 10/01/19 Entered 10/01/19 12:58:27          Desc Main
                                     Document     Page 40 of 46


work as a traveling nurse. The Trustee did not object to these representations or request an

evidentiary hearing. Accordingly, based on the facts on hand, the Court finds both vehicle

expenses reasonable and necessary for the support of the Kubatkas’ family under the totality of

the circumstances.

                The Trustee has not identified any other allegedly unreasonable expenditures, and,

upon review, the Court finds the Kubatkas’ expenses appropriate. Realistically, there is likely

some fat that could be and, given their negative monthly net income, will have to be trimmed from

their budget.   Nevertheless, for a family of five, no expense listed on Schedule J appears

unnecessary or unreasonably high.

                On the income side of the equation, the Court notes that the Kubatkas’ chapter 7

filing was a result of Mrs. Kubatka being unable to work for over a year due to complications

arising from her pregnancy. She has now returned to work as a nurse and there is no allegation

that she is underemployed. The Court is also mindful that if Mr. Kubatka, who is the primary

caregiver for their three young children, were to obtain employment outside the home to increase

their household income, it would likely result in substantial a new expense for child care.

                Ultimately, the Trustee having demonstrated the availability of some funds, the

Court must now determine how that translates into an ability to repay creditors. This requires the

Court to calculate the Kubatkas monthly disposable income by adding their monthly student loan

payment of $515 to their monthly net income of -$100.30, which yields $414.70. As below median

income debtors, their hypothetical applicable commitment period would be thirty-six months.180

Multiplying their monthly disposable income of $414.70 by the thirty-six month plan term reveals

an ability to pay $14,929.20 through a chapter 13 plan, providing a dividend of approximately


180
       See 11 U.S.C. § 1325(b)(4)(A)(i).

                                                40
Case 18-22406-GLT             Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27                  Desc Main
                                       Document     Page 41 of 46


13.55% to unsecured creditors totaling $110,164.83. The Court notes, however, that the Kubatkas’

student loans are $85,516, representing approximately 77% of their total unsecured debt. This

means that non-student loan general unsecured creditors total $24,648.83 and would receive less

than $3,340.33 in the aggregate.181

                While the Kubatkas’ undeniably have some ability to pay, the Court does not find

it particularly significant. In order to provide a return that is both minimal in the aggregate and as

a percentage of the debt to a modest amount of general unsecured claims, they would be required

to redirect their monthly student loan payments. As a result, the amount of their student loan

obligations would increase due to insufficient payments. The record is inadequate for the Court

to estimate that impact over the plan term, but given that the aggregate amount payable to the

dischargeable claims is less than $3,340.33, it is likely that after the increased charges are taken

into account, the net benefit of the trade is substantially less. Thus, in the absence of any allegation

or indicia of bad faith, the Court does not find the Kubatkas’ ability to pay under “the totality of

the circumstances . . . of [their] financial situation demonstrates abuse.”182


                         2.         Delval

                In Delval’s case, the Trustee alleged an ability to pay by recharacterizing her

voluntary retirement contributions, retirement account loan repayments, and educational expenses

for her adult daughter as disposable income. Again, for the reasons stated above, the Court will

not consider the retirement funds as disposable income in a hypothetical chapter 13.183

Theoretically, if the retirement account loan could be paid off during a hypothetical chapter 13


181
        This calculation does not take into account the chapter 13 trustee’s commission earned from acting as a
        disbursing agent under the plan.
182
        11 U.S.C. § 707(b)(3)(B).
183
        See Part IV.B.1, supra.

                                                     41
Case 18-22406-GLT             Doc 41     Filed 10/01/19 Entered 10/01/19 12:58:27        Desc Main
                                        Document     Page 42 of 46


case, the Court could count those funds as available for the remainder of the plan term. As there

are no facts in the record to indicate when that would occur, the Court finds that the Trustee has

failed to carry his burden to demonstrate this expense may actually generate available funds in the

future.

                  Delval concedes that educational expenses for an adult child are not reasonably

necessary. Beyond that, the Trustee has not argued that any other expenses are unreasonable or

unnecessary. Upon a review of Schedule J, Delval’s monthly expenses appear few and meager.

In fact, her expenses are so low that it is doubtful she could reduce them without significant

deprivation of necessities. Accordingly, the Court finds Delval’s expenses, other than her

daughter’s educational expenses, are reasonable and necessary for her support.

                  For these reasons, only the educational expenses must be recharacterized as

disposable income.184 Therefore, if the Court adds the $175 back to Delval’s monthly net income

of -$56, it yields monthly disposable income of $119. As an above median income debtor, her

hypothetical applicable commitment period would be sixty months.185 If her disposable income is

paid over sixty months pursuant to a chapter 13 plan, this yields $7,140, providing less than a 11%

dividend to the total unsecured debt in the amount of $64,650.69. The aggregate amount received

by the dischargeable general unsecured claims, which amount to $50,686.82, would be less than

$5,597.83. Divided among seventeen creditors over five years, the Court acknowledges the

potential distribution is not especially significant.

                  That said, the above calculation nonetheless establishes that Delval has an ability

to pay that is not theoretical or, like the Kubatkas, dependent on the diversion of funds from one



184
          See Part IV.B.4, supra.
185
          See 11 U.S.C. § 1325(b)(4)(A)(ii).

                                                   42
Case 18-22406-GLT            Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27           Desc Main
                                      Document     Page 43 of 46


debt to another. To the contrary, her current budget, which is admittedly tight, suggests that $175

is available for the repayment of creditors each month. While this technically weighs in favor of

a finding of abuse, its impact is blunted by the fact that these funds come solely from secondary

employment. Without voluntarily working a second job, Delval’s monthly disposable income

would be $340 less, or a negative $221 per month. Notably, the Trustee has not alleged that Delval

is under employed at her primary employer, where she has worked fulltime for the last thirty years.

The Court is therefore reluctant to view this excess income in a manner that effectively penalizes

her for going “above and beyond” to bridge the gap in her budget, which already appears to have

no margin for error. At very least, the present scenario does not intimate that Delval is improperly

taking advantage of her creditors by means of the chapter 7 process.             Thus, under these

circumstances, her ability to pay, though real, does not rise to the level of an abuse.

               In sum, the Court finds that the dismissal of Delval’s chapter 7 case is not warranted

under the totality of the circumstances of her financial situation.


                        3.       The Harmses

               In the Harmses’ case, the Trustee alleged an ability to pay by challenging the

Harmses’ voluntary retirement contributions, monthly student loan payments, and the payments to

the Internal Revenue Service pursuant to a prepetition payment plan. Like the Kubatkas, the Court

finds that their voluntary retirement contributions will not be considered for purposes of section

707(b)(3)(B),186 but their monthly student loan payments must be counted as disposable income.187

Because the Internal Revenue Service is the only priority creditor in this case, the preferential




186
       See Part IV.B.1, supra.
187
       See Part IV.B.2, supra.

                                                 43
Case 18-22406-GLT           Doc 41      Filed 10/01/19 Entered 10/01/19 12:58:27                       Desc Main
                                       Document     Page 44 of 46


treatment afforded the IRS payment plan by treating it as a monthly expense is irrelevant.188

Nevertheless, because that obligation is finite, the Court must consider any funds that would

become available during the hypothetical plan term after the obligation terminates.

                 The Harmses’ expenses appear reasonable and necessary, though perhaps slightly

understated.189 The Trustee does not argue otherwise or allege that they are under employed.

Having explained that the financial hardship was caused by Mrs. Harms’ loss of employment in

2017 and the corresponding 36% reduction in household income, the Court does not discern any

bad faith in this chapter 7 filing.

                 To calculate the Harmses’ monthly disposable income, the Court must first add the

monthly student loan payment of $515 to their monthly net income of -$34.52, which yields

$480.48. As an above-median income debtors, their hypothetical applicable commitment period

would be sixty months.190 Thus, multiplying $480.48 over the plan term results in $28,828.80.

Turning to the IRS payments, if the total amount of the priority claim is $1,326.80, and the monthly

payments are $75, then the obligation will be paid in full in eighteen months. That means $75 will

be available for the remaining forty-two months of the hypothetical plan term. Consequently, the

Harmses can devote an additional $3,150 to a hypothetical plan, bringing the pot to $31,978.80.

With general unsecured claims in the amount of $117,679.70, the potential dividend is

approximately 27%. As a result, dischargeable general unsecured claims will receive about

$14,678.48 in the aggregate. The Court notes that this is above the 25% threshold for presumptive

abuse under the Means Test.191



188
        See Part IV.B.3, supra.
189
        For example, the Harmses have not listed an expense for telephone, cell phone, internet, and cable services.
190
        See 11 U.S.C. § 1325(b)(4)(A)(ii).
191
        See 11 U.S.C. § 707(b)(2)(A)(i)(I).

                                                        44
Case 18-22406-GLT        Doc 41     Filed 10/01/19 Entered 10/01/19 12:58:27              Desc Main
                                   Document     Page 45 of 46


               The Court is mindful that most of this funding comes from the partial diversion of

student loan payments. Unfortunately, there is no evidence in the record that gives the Court any

basis to estimate the consequence of the Harmses only paying about 54% of their monthly student

loan obligation. Unlike the Kubatkas, whose plan contribution was so minimal that the increased

student loan debt arising from nonpayment would almost certainly have materially reduced the

significance of the potential return, the contemplated payment to creditors from the Harmses is

substantially greater in both the aggregate amount and as a percentage of the total debt. This means

the student loan obligation could increase substantially before meaningfully reducing the import

of the payment to the other general unsecured creditors. For this reason, the Court cannot find on

this record that the weight of the Harmses’ ability to pay is offset by the effect of not paying their

monthly student loan obligations in full.

               The Trustee having satisfied his initial burden to show the availability of funds

available for the repayment of creditors, it fell to the Harmses’ to demonstrate an entitlement to

relief. They failed to do so. Thus, although the Court finds no bad faith in the Harmses’ chapter

7 filing, it concludes that their ability to repay creditors is significant enough that allowing them

to obtain a chapter 7 discharge would be an abuse under the totality of the circumstances.




                                                 45
Case 18-22406-GLT                Doc 41    Filed 10/01/19 Entered 10/01/19 12:58:27      Desc Main
                                          Document     Page 46 of 46


V.       CONCLUSION

                  In light of the foregoing, the Court will deny the Motions to Dismiss with respect

to the Kubatkas and Delval, but grant the Motion to Dismiss with respect to the Harmses, effective

in fourteen days unless they convert their case to chapter 13 before that date. This opinion

constitutes the Court’s findings of fact and conclusions of law in accordance with Fed. R. Bankr.

P. 7052. The Court will issue a separate order consistent with this opinion.

                  ENTERED at Pittsburgh, Pennsylvania.


Dated: September 30, 2019                          ____________________________________
                                                   GREGORY L. TADDONIO
                                                   UNITED STATES BANKRUPTCY JUDGE
Case administrator to mail to:
George Conway, Esq.
Bryan Keenan, Esq.
Kenneth Steinberg, Esq.




                                                     46
